 



Exhibit 10.1
Execution Copy
 
 
EGL, Inc.
 
$100,000,000 Floating Rate Senior Secured Notes due October 12, 2012
 
 
Note Purchase Agreement
 
 
Dated as of October 12, 2005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Not a part of the Agreement)

              Section   Heading   Page  
 
            Section 1.     Authorization of Notes     1  
 
           
Section 1.1
  Authorization of Notes     1  
 
           
Section 1.2
  Provisions Relating to the Notes     1  
 
            Section 2.     Sale and Purchase of Notes; Guaranty Agreement;
Security     2  
 
           
Section 2.1
  Sale and Purchase of Notes     2  
 
           
Section 2.2
  Guaranty Agreement     2  
 
           
Section 2.3
  Security for the Notes     2  
 
            Section 3.     Closing     2  
 
            Section 4.     Conditions to Closing     3  
 
           
Section 4.1
  Representations and Warranties     3  
 
           
Section 4.2
  Performance; No Default     3  
 
           
Section 4.3
  Compliance Certificates     3  
 
           
Section 4.4
  Guaranty Agreement     4  
 
           
Section 4.5
  Security Documents     4  
 
           
Section 4.6
  Intercreditor Agreement     4  
 
           
Section 4.7
  Opinions of Counsel     4  
 
           
Section 4.8
  Purchase Permitted by Applicable Law, Etc     4  
 
           
Section 4.9
  Sale of Other Notes     5  
 
           
Section 4.10
  Payment of Special Counsel Fees     5  
 
           
Section 4.11
  Private Placement Number     5  
 
           
Section 4.12
  Changes in Corporate Structure     5  
 
           
Section 4.13
  Funding Instructions     5  
 
           
Section 4.14
  Proceedings and Documents     5  
 
            Section 5.     Representations and Warranties of the Company     5  
 
           
Section 5.1
  Organization; Power and Authority     5  
 
           
Section 5.2
  Authorization, Etc     6  
 
           
Section 5.3
  Disclosure     6  
 
           
Section 5.4
  Organization and Ownership of Shares of Subsidiaries; Affiliates     7  

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section   Heading   Page  
 
           
Section 5.5
  Financial Statements; Material Liabilities     8  
 
           
Section 5.6
  Compliance with Laws, Other Instruments, Etc     8  
 
           
Section 5.7
  Governmental Authorizations, Etc     8  
 
           
Section 5.8
  Litigation; Observance of Agreements, Statutes and Orders     8  
 
           
Section 5.9
  Taxes     9  
 
           
Section 5.10
  Title to Property; Leases     9  
 
           
Section 5.11
  Licenses, Permits, Etc     9  
 
           
Section 5.12
  Compliance with ERISA     10  
 
           
Section 5.13
  Private Offering by the Company     10  
 
           
Section 5.14
  Use of Proceeds; Margin Regulations     11  
 
           
Section 5.15
  Existing Debt; Existing Investments; Future Liens     11  
 
           
Section 5.16
  Foreign Assets Control Regulations, Etc     12  
 
           
Section 5.17
  Status under Certain Statutes     13  
 
           
Section 5.18
  Environmental Matters     13  
 
           
Section 5.19
  Security Documents     13  
 
           
Section 5.20
  Notes Rank Pari Passu     14  
 
            Section 6.     Representations of the Purchasers     14  
 
           
Section 6.1
  Purchase for Investment     14  
 
           
Section 6.2
  Accredited Investor     14  
 
           
Section 6.3
  Source of Funds     14  
 
            Section 7.     Information as to the Company     16  
 
           
Section 7.1
  Financial and Business Information     16  
 
           
Section 7.2
  Officer's Certificate     19  
 
           
Section 7.3
  Visitation     19  
 
            Section 8.     Payment and Prepayment of the Notes     20  
 
           
Section 8.1
  Maturity     20  
 
           
Section 8.2
  Optional Prepayments     20  
 
           
Section 8.3
  Allocation of Partial Prepayments     20  
 
           
Section 8.4
  Maturity; Surrender, Etc     20  
 
           
Section 8.5
  Purchase of Notes     21  
 
           
Section 8.6
  Offer to Prepay Upon Sale of Assets.     21  

-ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section   Heading   Page  
 
           
Section 8.7
  Offer to Prepay Notes in the Event of a Change in Control     22  
 
            Section 9.     Affirmative Covenants     25  
 
           
Section 9.1
  Compliance with Law     25  
 
           
Section 9.2
  Insurance     25  
 
           
Section 9.3
  Maintenance of Properties     25  
 
           
Section 9.4
  Payment of Taxes and Claims     26  
 
           
Section 9.5
  Corporate Existence, Etc     26  
 
           
Section 9.6
  Designation of Subsidiaries     26  
 
           
Section 9.7
  Notes to Rank Pari Passu     27  
 
           
Section 9.8
  Books and Records     27  
 
           
Section 9.9
  Additional Subsidiary Guarantors     27  
 
           
Section 9.10
  Future Liens     28  
 
            Section 10.     Negative Covenants     28  
 
           
Section 10.1
  Consolidated Net Debt to EBITDA Ratio     28  
 
           
Section 10.2
  Interest Coverage Ratio     28  
 
           
Section 10.3
  Asset Coverage Ratio     28  
 
           
Section 10.4
  Priority Debt     29  
 
           
Section 10.5
  Limitation on Liens     29  
 
           
Section 10.6
  Restricted Investments     30  
 
           
Section 10.7
  Restricted Payments     31  
 
           
Section 10.8
  Sales of Assets     31  
 
           
Section 10.9
  Merger and Consolidation     32  
 
           
Section 10.10
  Transactions with Affiliates     33  
 
           
Section 10.11
  Line of Business     33  
 
           
Section 10.12
  Terrorism Sanctions Regulations     33  
 
           
Section 10.13
  Limitation on Restrictive Agreements     33  
 
            Section 11.     Events of Default     34  
 
            Section 12.     Remedies on Default, Etc     36  
 
           
Section 12.1
  Acceleration     36  
 
           
Section 12.2
  Other Remedies     37  
 
           
Section 12.3
  Rescission     37  

-iii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section   Heading   Page  
 
           
Section 12.4
  No Waivers or Election of Remedies, Expenses, Etc     37  
 
            Section 13.     Registration; Exchange; Substitution of Notes     38
 
 
           
Section 13.1
  Registration of Notes     38  
 
           
Section 13.2
  Transfer and Exchange of Notes     38  
 
           
Section 13.3
  Replacement of Notes     38  
 
            Section 14.     Payments on Notes     39  
 
           
Section 14.1
  Place of Payment     39  
 
           
Section 14.2
  Home Office Payment     39  
 
            Section 15.     Expenses, Etc     39  
 
           
Section 15.1
  Transaction Expenses     39  
 
           
Section 15.2
  Survival     40  
 
            Section 16.     Survival of Representations and Warranties; Entire
Agreement     40  
 
            Section 17.     Amendment and Waiver     40  
 
           
Section 17.1
  Requirements     40  
 
           
Section 17.2
  Solicitation of Holders of Notes     41  
 
           
Section 17.3
  Binding Effect, Etc     41  
 
           
Section 17.4
  Notes Held by the Company, Etc     42  
 
            Section 18.     Notices     42  
 
            Section 19.     Reproduction of Documents     42  
 
            Section 20.     Confidential Information     43  
 
            Section 21.     Substitution of Purchaser     44  
 
            Section 22.     Limitation on Interest     44  
 
            Section 23.     Miscellaneous     45  
 
           
Section 23.1
  Successors and Assigns     45  
 
           
Section 23.2
  Payments Due on Non-Business Days     45  
 
           
Section 23.3
  Accounting Terms     45  
 
           
Section 23.4
  Severability     45  
 
           
Section 23.5
  Construction, Etc     45  
 
           
Section 23.6
  Counterparts     46  
 
           
Section 23.7
  Governing Law     46  
 
           
Section 23.8
  Jurisdiction and Process; Waiver of Jury Trial     46  

-iv-

 



--------------------------------------------------------------------------------



 



Attachments to Note Purchase Agreement:

         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 5.4
  —   Subsidiaries of the Company, Ownership of Subsidiary Stock and Affiliates
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.15
  —   Existing Debt; Existing Investments; Future Liens
 
       
Schedule 10.5
  —   Existing Liens
 
       
Schedule 10.6
  —   Proposed Joint Venture
 
       
Schedule 10.8
  —   Permitted Disposition
 
       
Exhibit 1
  —   Form of Floating Rate Senior Note due October 12, 2012
 
       
Exhibit 2
  —   Form of Subsidiary Guaranty Agreement
 
       
Exhibit 3
  —   Form of Intercreditor and Collateral Agency Agreement
 
       
Exhibit 4.7(a)
  —   Form of Opinion of Special Counsel for the Company and the Subsidiary
Guarantors
 
       
Exhibit 4.7(b)
  —   Form of Opinion of the Associate General Counsel to the Company and the
Subsidiary Guarantors
 
       
Exhibit 4.7(c)
  —   Form of Opinion of Special Counsel for the Purchasers

-i-

 



--------------------------------------------------------------------------------



 



EGL, Inc.
15350 Vickery Drive
Houston, Texas 77032
Floating Rate Senior Secured Notes due October 12, 2012
Dated as of October 12, 2005
To the Purchasers listed in
the attached Schedule A:
Ladies and Gentlemen:
     EGL, Inc., a Texas corporation (the “Company”), agrees with the purchasers
listed in the attached Schedule A (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:
SECTION 1. Authorization of Notes.
     Section 1.1 Authorization of Notes. The Company will authorize the issue
and sale of $100,000,000 aggregate principal amount of its Floating Rate Senior
Secured Notes due October 12, 2012 (the “Notes”). As used herein, the term
“Notes” shall mean all notes originally delivered pursuant to this Agreement and
any such notes issued in substitution therefor pursuant to Section 13 of this
Agreement. The Notes shall be substantially in the form set out in Exhibit 1
with such changes therefrom, if any, as may be approved by the Purchasers and
the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
     Section 1.2 Provisions Relating to the Notes.
     (a) The Notes shall bear interest (computed on the basis of a 360-day year
and the actual number of days elapsed and, as to each Interest Period or other
period during which interest accrues, from and including the first day thereof
to but excluding the last day thereof) on the unpaid principal thereof from the
date of issuance at a floating rate equal to the Adjusted LIBOR Rate for the
Interest Period in effect from time to time, payable quarterly in arrears on
each Interest Payment Date and, to the extent permitted by applicable law,
interest on any overdue payment of interest and, during the continuance of an
Event of Default, on the unpaid principal thereof and on any overdue payment of
Prepayment Premium and on any overdue payment of Breakage Amount at the Default
Rate, until such overdue amounts shall have been paid or such Event of Default
shall no longer exist.
     (b) The Adjusted LIBOR Rate shall be determined by the Company, and notice
thereof shall be given to the holders of Notes, within five Business Days after
the beginning of each Interest Period, together with a copy of the relevant
screen used for the determination of LIBOR, a calculation of the Adjusted LIBOR
Rate for such Interest

 



--------------------------------------------------------------------------------



 



Period, the number of days in such Interest Period, the Interest Payment Date
for such Interest Period and the amount of interest to be paid to each holder of
Notes on such Interest Payment Date. In the event that the Required Holders do
not concur with such determination by the Company, as evidenced by a single
written notice to the Company given by the Required Holders within 10 Business
Days after receipt by such holders of the notice delivered by the Company
pursuant to the immediately preceding sentence, the determination of the
Adjusted LIBOR Rate shall be made by the Required Holders, and any such
determination made in accordance with the provisions of this Agreement, shall be
conclusive and binding absent manifest error.
SECTION 2. Sale and Purchase of Notes; Guaranty Agreement; Security.
     Section 2.1 Sale and Purchase of Notes. Subject to the terms and conditions
of this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Notes in the principal amount specified opposite such Purchaser’s
name in Schedule A at the purchase price of 100% of the principal amount
thereof. Each Purchaser’s obligations hereunder are several and not joint and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
     Section 2.2 Guaranty Agreement. The obligations of the Company hereunder,
under the Notes and under each Security Document to which it is a party are
absolutely, unconditionally and irrevocably guaranteed by each Subsidiary party
to the Subsidiary Guaranty Agreement and each other Subsidiary from time to time
required to guaranty such obligations pursuant to Section 9.9 (each, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”), pursuant
to that certain Subsidiary Guaranty Agreement dated as of even date herewith (as
the same may be amended, supplemented, restated or otherwise modified from time
to time, the “Subsidiary Guaranty Agreement”) substantially in the form of
Exhibit 2.
     Section 2.3 Security for the Notes. To secure the full and complete payment
and performance of the obligations of the Company hereunder and under the Notes
and of each Subsidiary Guarantor under the Subsidiary Guaranty Agreement, the
Company and the Subsidiary Guarantors will enter into the Security Documents.
SECTION 3. Closing.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Schiff Hardin LLP, 623 Fifth Avenue, 28th Floor, New
York, New York 10022, at 11:00 a.m., New York, New York time, at a closing (the
“Closing”) on October 12, 2005 or on such other Business Day thereafter on or
prior to October 19, 2005 as may be agreed upon by the Company and the
Purchasers. At the Closing, the Company will deliver to each Purchaser the Notes
to be purchased by such Purchaser in the form of a single Note (or such greater
number of Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company. If at the Closing the Company shall fail to tender such
Notes to any Purchaser as

-2-



--------------------------------------------------------------------------------



 



provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure or such nonfulfillment.
SECTION 4. Conditions to Closing.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
     Section 4.1 Representations and Warranties.
     (a) Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement and in each Security Document to
which it is a party shall be correct when made and at the time of the Closing.
     (b) Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of each Subsidiary Guarantor in the Subsidiary
Guaranty Agreement and in each Security Document to which such Subsidiary
Guarantor is a party shall be correct when made and at the time of the Closing.
     Section 4.2 Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement (in the case of the Company), the Subsidiary
Guaranty Agreement (in the case of the Subsidiary Guarantors), and each Security
Document to which such Person is a party required to be performed or complied
with by such Person prior to or at the Closing, and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.
     Section 4.3 Compliance Certificates.
     (a) Officer’s Certificate of the Company. The Company shall have delivered
to such Purchaser an Officer’s Certificate of the Company, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.12
have been fulfilled.
     (b) Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate of
such Subsidiary Guarantor, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1(b), 4.2 and 4.12 have been fulfilled.
     (c) Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of the Closing, certifying as to the resolutions
attached thereto and other corporate

-3-



--------------------------------------------------------------------------------



 



proceedings relating to the authorization, execution and delivery of this
Agreement, the Notes and each Security Document to which it is a party.
     (d) Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of its Secretary
or an Assistant Secretary, dated the date of the Closing, certifying as to the
resolutions attached thereto and other corporate, limited partnership or limited
liability company proceedings relating to the authorization, execution and
delivery of the Subsidiary Guaranty Agreement and each Security Document to
which such Subsidiary Guarantor is a party.
     Section 4.4 Guaranty Agreement. The Subsidiary Guaranty Agreement shall
have been duly authorized, executed and delivered by each Subsidiary Guarantor
and shall be in full force and effect and such Purchaser shall have received a
duly executed copy thereof.
     Section 4.5 Security Documents. Each Security Document shall have been duly
authorized, executed and delivered by the parties thereto and shall be in full
force and effect and such Purchaser shall have received a duly executed copy
thereof. The Company and the Subsidiary Guarantors shall have delivered the
certificates representing the issued and outstanding stock, equity, partnership
interests or other investment securities pledged under the Security Documents
and instruments of assignment executed in blank to the Collateral Agent.
     Section 4.6 Intercreditor Agreement. Each Bank Lender, Banc of America
Mezzanine Capital LLC, as bridge lender, and the Collateral Agent shall have
executed and delivered, and the Company and the Subsidiary Guarantors shall have
acknowledged, that certain Intercreditor and Collateral Agency Agreement dated
as of September 30, 2005 (as the same may be amended, supplemented, replaced,
restated or otherwise modified from time to time, the “Intercreditor Agreement”)
substantially in the form of Exhibit 3 and each Purchaser shall have executed an
ICAA Supplement (as defined in the Intercreditor Agreement).
     Section 4.7 Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Baker Botts L.L.P., special counsel for the Company and the
Subsidiary Guarantors, covering the matters set forth in Exhibit 4.7(a) and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or special counsel to the Purchasers may reasonably request (and
the Company hereby instruct its counsel to deliver such opinion to such
Purchaser), (b) from Marta H. Johnson, Associate General Counsel to the Company
and the Subsidiary Guarantors, covering the matters set forth in Exhibit 4.7(b)
and covering such other matters incident to the transactions contemplated hereby
as such Purchaser or special counsel to the Purchasers may reasonably request
and (c) from Schiff Hardin LLP, special counsel to the Purchasers in connection
with such transactions, substantially in the form set forth in Exhibit 4.7(c)
and covering such other matters incident to such transactions as such Purchaser
may reasonably request.
     Section 4.8 Purchase Permitted by Applicable Law, Etc. On the date of the
Closing, such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any

-4-



--------------------------------------------------------------------------------



 



applicable law or regulation (including, without limitation, Regulation T, U or
X of the Board of Governors of the Federal Reserve System) and (c) not subject
such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation. If requested by any Purchaser, such Purchaser
shall have received an Officer’s Certificate from the Company certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.
     Section 4.9 Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
     Section 4.10 Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
the reasonable fees, reasonable charges and reasonable disbursements of special
counsel to the Purchasers referred to in Section 4.7(c) to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.
     Section 4.11 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
     Section 4.12 Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or been
a party to any merger or consolidation or succeeded to all or any substantial
part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.
     Section 4.13 Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer of the Company on letterhead of the Company
directing the manner of the payment of funds and setting forth (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number, (c) the
account name and number into which the purchase price for the Notes is to be
deposited and (d) the name and telephone number of the account representative
responsible for verifying receipt of such funds.
     Section 4.14 Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and special counsel to the Purchasers, and such Purchaser and
special counsel to the Purchasers shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
special counsel to the Purchasers may reasonably request.
SECTION 5. Representations and Warranties of the Company.
     The Company represents and warrants to each Purchaser that:
     Section 5.1 Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of

-5-



--------------------------------------------------------------------------------



 



incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has the corporate power
and corporate authority to own or hold under lease the properties it purports to
own or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement, the Notes and each Security
Document to which it is a party and to perform the provisions hereof and
thereof.
     Section 5.2 Authorization, Etc.
     (a) This Agreement, the Notes and each Security Document to which the
Company is a party have been duly authorized by all necessary corporate action
on the part of the Company, and this Agreement and each Security Document to
which the Company is a party constitute, and upon execution and delivery thereof
the Notes will constitute, the legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     (b) The Subsidiary Guaranty Agreement and each Security Document to which a
Subsidiary Guarantor is a party have been duly authorized by all necessary
corporate, limited partnership or limited liability company action on the part
of each Subsidiary Guarantor party thereto and the Subsidiary Guaranty Agreement
and each Security Document to which a Subsidiary Guarantor is a party constitute
the legal, valid and binding obligations of each Subsidiary Guarantor party
thereto enforceable against each such Subsidiary Guarantor in accordance with
their respective terms, except as such enforceability may be limited by (1)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     Section 5.3 Disclosure. The Company, through its agent, Banc of America
Securities LLC, has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated September 2005 (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. This Agreement, the Subsidiary Guaranty
Agreement, the Security Documents, the Memorandum, the documents, certificates
or other writings, other than financial projections, and the financial
statements listed in Schedule 5.5, in each case, delivered to the Purchasers
prior to September 22, 2005 by or on behalf of the Company (this Agreement, the
Subsidiary Guaranty Agreement, the Security Documents, the Memorandum and such
documents, certificates or other writings and such financial statements being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. All

-6-



--------------------------------------------------------------------------------



 



financial projections concerning the Company and its Subsidiaries that have been
made available to the Purchasers by or on behalf of the Company have been
prepared in good faith based upon assumptions believed by the preparer to be
reasonable at the time made. Except as disclosed in the Disclosure Documents,
since December 31, 2004, there has been no change in the financial condition,
operations, business or properties of the Company or any Restricted Subsidiary
except changes that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
     Section 5.4 Organization and Ownership of Shares of Subsidiaries;
Affiliates.
     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists (1) of the Company’s Restricted and Unrestricted Subsidiaries, showing, as
to each Subsidiary, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary, (2) of the Company’s Affiliates, other than Subsidiaries and (3) of
the Company’s and each Subsidiary Guarantor’s directors and senior officers.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
or any Subsidiary have been validly issued, are fully paid and nonassessable and
are owned by the Company or such Subsidiary free and clear of any Lien (except
for the Liens contemplated by the Security Documents and as otherwise disclosed
in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation, foreign limited partnership or foreign
limited liability company and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each such Subsidiary has the corporate, limited partnership or limited liability
company power and authority to own or hold under lease the properties it
purports to own or hold under lease and to transact the business it transacts
and proposes to transact and, in the case of each Subsidiary Guarantor, to
execute and deliver the Subsidiary Guaranty Agreement and each Security Document
to which it is a party and to perform the provisions thereof.
     (d) No Restricted Subsidiary is a party to, or otherwise subject to any
legal, regulatory, contractual or other restriction (other than this Agreement,
the Bank Credit Agreement, the Security Documents, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Restricted Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any Subsidiary that owns outstanding shares of capital stock or similar
equity interests of such Restricted Subsidiary.

-7-



--------------------------------------------------------------------------------



 



     Section 5.5 Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the consolidated financial statements of
the Company listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Restricted Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
     Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Notes and the
Security Documents to which it is a party and the execution, delivery and
performance by each Subsidiary Guarantor of the Subsidiary Guaranty Agreement
and the Security Documents to which it is a party will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien (other than the Liens contemplated by the Security
Documents) in respect of any property of the Company or any Restricted
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Restricted Subsidiary is bound or by
which the Company or any Restricted Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Restricted Subsidiary or (c) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Restricted Subsidiary.
     Section 5.7 Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by (a) the Company of this Agreement, the Notes or any Security Document to
which it is a party or (b) any Subsidiary Guarantor of the Subsidiary Guaranty
Agreement or any Security Document to which it is a party.
     Section 5.8 Litigation; Observance of Agreements, Statutes and Orders.
     (a) There are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
     (b) Neither the Company nor any Restricted Subsidiary is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without

-8-



--------------------------------------------------------------------------------



 



limitation, Environmental Laws or the USA Patriot Act) of any Governmental
Authority, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
     Section 5.9 Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not, individually or in the aggregate, Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company does not know of any basis for any other tax or assessment that
would reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of federal, state or other taxes for all fiscal periods are adequate.
The federal income tax liabilities of the Company and its Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 1999.
     Section 5.10 Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties that,
individually or in the aggregate, are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Restricted Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement
or the Security Documents. All leases that, individually or in the aggregate,
are Material are valid and subsisting and are in full force and effect in all
material respects.
     Section 5.11 Licenses, Permits, Etc.
     (a) The Company and its Restricted Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks, trade names and domain names or rights
thereto, that, individually or in the aggregate, are Material, without known
conflict with the rights of others.
     (b) To the best knowledge of the Company, no product of the Company or any
Restricted Subsidiary infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name, domain name or other right owned by any other Person.
     (c) To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any Restricted Subsidiary with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name, domain name or other right owned or used by the Company or any Restricted
Subsidiary.

-9-



--------------------------------------------------------------------------------



 



     Section 5.12 Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code or
Section 4068 of ERISA, other than such liabilities or Liens as would not be,
individually or in the aggregate, Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Pension Plans (other than Multi-employer Plans), determined as of the end of
such Pension Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Pension Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Pension Plan allocable to such benefit liabilities. The term
“benefit liabilities” has the meaning specified in Section 4001 of ERISA and the
terms “current value” and “present value” have the meanings specified in
Section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multi-employer Plans that,
individually or in the aggregate, are Material.
     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.3 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
     Section 5.13 Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Notes, the Subsidiary Guaranty
Agreement or any similar securities for sale to, or solicited any offer to buy
any of the same from, or otherwise approached

-10-



--------------------------------------------------------------------------------



 



or negotiated in respect thereof with, any Person other than the Purchasers and
not more than 58 other Institutional Investors of the type described in clause
(c) of the definition thereof, each of which has been offered the Notes and the
Subsidiary Guaranty Agreement at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes or the execution and delivery of
the Subsidiary Guaranty Agreement to the registration requirements of Section 5
of the Securities Act or to the registration requirements of any securities or
blue sky laws of any applicable jurisdiction. When the Notes and the Subsidiary
Guaranty Agreement are issued and delivered pursuant to or in connection with
this Agreement, neither the Notes nor the Subsidiary Guaranty Agreement will be
of the same class (within the meaning of Rule 144A under the Securities Act) as
securities which are listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system. Neither the Company nor any Subsidiary nor any Person acting
on its or their behalf has offered or sold the Notes or the Subsidiary Guaranty
Agreement by means of any general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act. Within the preceding six
months, neither the Company nor any Subsidiary nor any Person acting on its or
their behalf has offered or sold to any Person any Notes or the Subsidiary
Guaranty Agreement, or any securities of the Company or any Subsidiary of the
same or a similar class as the Notes or the Subsidiary Guaranty Agreement, other
than the Notes offered or sold to the Purchasers hereunder and the Subsidiary
Guaranty Agreement in connection herewith, and the Company and each Subsidiary
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, of any substantially similar security issued by the Company
or any Subsidiary, within six months subsequent to the date on which the
issuance and sale of the Notes and the Subsidiary Guaranty Agreement has been
completed, is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Notes and
Subsidiary Guaranty Agreement contemplated by this Agreement as transactions
exempt from the registration provisions of the Securities Act.
     Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes to repay Debt outstanding under that
certain Bridge Term Loan Credit Agreement dated as of September 30, 2005 by and
between the Company and Banc of America Mezzanine Capital, LLC. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve any Purchaser in a violation of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221) or Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 25% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company has no present intention that
margin stock will constitute more than 25% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
Section 5.15 Existing Debt; Existing Investments; Future Liens.
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Debt of the Company and its Restricted
Subsidiaries as of August 31, 2005 (including a description of the obligors and
obligees, principal amount

-11-



--------------------------------------------------------------------------------



 



outstanding and collateral therefor, if any, and Guaranty thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Debt of the
Company or any Restricted Subsidiary. Neither the Company nor any Restricted
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or any
Restricted Subsidiary and no event or condition exists with respect to any Debt
of the Company or any Restricted Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
     (b) Schedule 5.15 sets forth a complete and correct list of all outstanding
Investments of the Company and the Restricted Subsidiaries as of August 31, 2005
since which date there has been no Material change in the market value of such
Investments.
     (c) Except as disclosed in Schedule 5.15, neither the Company nor any
Restricted Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.4.
     (d) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company or any Subsidiary Guarantor, except as
specifically indicated in Schedule 5.15.
     Section 5.16 Foreign Assets Control Regulations, Etc.
     (a) Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
     (b) Neither the Company nor any Subsidiary (1) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(2) to the best of the Company’s knowledge after reasonable investigation,
engages in any dealings or transactions with any such Person. The Company and
its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any

-12-



--------------------------------------------------------------------------------



 



improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, assuming in all cases that such Act applies to the
Company.
     Section 5.17 Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is subject to regulation under the Investment Company Act
of 1940, as amended, the Public Utility Holding Company Act of 1935, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.
     Section 5.18 Environmental Matters.
     (a) Neither the Company nor any Restricted Subsidiary has knowledge of any
claim or has received any notice of any claim, and no proceeding has been
instituted raising any claim against the Company or any Restricted Subsidiary or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.
     (b) Neither the Company nor any Restricted Subsidiary has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any Restricted Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws in each case in any manner that would reasonably be
expected to result in a Material Adverse Effect.
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Restricted Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.19 Security Documents. The Security Documents are effective to
create in favor of the Collateral Agent, for the benefit of the Creditors (as
defined in the Intercreditor Agreement), a legal, valid and enforceable Lien on
and in the Collateral, and such Liens constitute fully perfected Liens on and in
all right, title and interest of the grantors thereunder in such Collateral, in
each case prior and superior in right to any other Person, as security for
payment of the Senior Secured Obligations.

-13-



--------------------------------------------------------------------------------



 



     Section 5.20 Notes Rank Pari Passu.
     (a) The obligations of the Company under this Agreement and the Notes rank
at least pari passu in right of payment with all obligations (actual or
contingent) of the Company under the Bank Credit Agreement.
     (b) The obligations of each Subsidiary Guarantor under the Subsidiary
Guaranty Agreement rank at least pari passu in right of payment will all
obligations (actual or contingent) of the Subsidiary Guarantors under their
guaranties in respect of the Bank Credit Agreement.
SECTION 6. Representations of the Purchasers.
     Section 6.1 Purchase for Investment.
     (a) Each Purchaser severally represents that it is purchasing the Notes for
its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, other than any Notes purchased by Banc of
America Securities LLC on the date of the Closing which are intended to be
resold to a Qualified Institutional Buyer pursuant to Rule 144A under the
Securities Act (such Notes, the “144A Notes”), provided that the disposition of
such Purchaser’s or such pension’s or trust fund’s property shall at all times
be within such Purchaser’s or such pension’s or trust fund’s control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.
     (b) Banc of America Securities LLC represents and warrants to, and agrees
with, the Company that it will offer and sell the 144A Notes only to Persons
that it reasonably believes are Qualified Institutional Buyers in transactions
meeting the requirements of Rule 144A under the Securities Act and that it will
not offer or sell the 144A Notes by any form of general solicitation or general
advertising, including, without limitation, the methods described in Rule 502(c)
under the Securities Act.
     Section 6.2 Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.
     Section 6.3 Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

-14-



--------------------------------------------------------------------------------



 



     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (1) the
identity of such QPAM and (2) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this paragraph (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company

-15-



--------------------------------------------------------------------------------



 



and (1) the identity of such INHAM and (2) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
     As used in this Section 6.3, the terms “employee benefit plan,”
“governmental plan” and “separate account” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.
SECTION 7. Information as to the Company.
     Section 7.1 Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 45 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
     (1) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
     (2) consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
quarter and (in the case of the second and third quarters) for the portion of
the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Company as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Form 10-Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-Q if it shall have timely
made such Form 10-Q available on “EDGAR” and on the Company’s home page on the
worldwide web (at the date of this Agreement located at: http//www.eaglegl.com)
and shall have given each holder of Notes prior notice of such availability on
EDGAR and on its home page in

-16-



--------------------------------------------------------------------------------



 



connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);
     (b) Annual Statements — within 120 days after the end of each fiscal year
of the Company, duplicate copies of,
     (1) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (2) consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Companies Oversight Board (United
States), and that such audit provides a reasonable basis for such opinion in the
circumstances, provided that the delivery within the time period specified above
of the Company’s Form 10-K for such fiscal year (together with the Company’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b),
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-K if it shall have timely made Electronic Delivery thereof;
     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (1) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally and
(2) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material, provided that the Company shall be deemed to have made such delivery
of any such information if it shall have timely made Electronic Delivery
thereof;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer of the Company becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given

-17-



--------------------------------------------------------------------------------



 



any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer of the Company becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or any ERISA Affiliate proposes to take with respect
thereto:
     (1) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date of the
Closing; or
     (2) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or the receipt by the Company or any ERISA Affiliate of a notice from a
Multi-employer Plan that such action has been taken by the PBGC with respect to
such Multi-employer Plan; or
     (3) any event, transaction or condition that would result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any Subsidiary or relating to the ability
of the Company to perform its obligations hereunder, under the Notes or under
any Security Document to which it is a party, or of any Subsidiary Guaranty or
to perform its obligations under the Subsidiary Guaranty Agreement or any
Security Document to which it is a party as from time to time may be reasonably
requested by any such holder of Notes.
     Notwithstanding the foregoing, in the event that one or more Unrestricted
Subsidiaries and/or GAAP Only Consolidated Entities shall either (i) own more
than 10% of the total consolidated assets of the Company and its Subsidiaries
and GAAP Only Consolidated Entities

-18-



--------------------------------------------------------------------------------



 



or (ii) account for more than 10% of the consolidated gross revenues of the
Company and its Subsidiaries and GAAP Only Consolidated Entities, determined in
each case in accordance with GAAP, then, within the respective periods provided
in Sections 7.1(a) and (b) above, the Company shall deliver to each holder of
Notes that is an Institutional Investor, unaudited financial statements of the
character and for the dates and periods as in said Sections 7.1(a) and
(b) covering such group of Unrestricted Subsidiaries and/or GAAP Only
Consolidated Entities (on a consolidated basis), together with a consolidating
statement reflecting eliminations or adjustments required to reconcile the
financial statements of such group of Unrestricted Subsidiaries and/or GAAP Only
Consolidated Entities to the financial statements delivered pursuant to
Sections 7.1(a) and (b).
     Section 7.2 Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer of the
Company setting forth (which, in the case of Electronic Delivery of any such
financial statements, shall be by separate concurrent delivery of such
certificate to each holder of Notes):
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.8, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Restricted Subsidiary to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.
     Section 7.3 Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each

-19-



--------------------------------------------------------------------------------



 



Restricted Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company to visit and inspect any of the offices or properties of the
Company or any of its Subsidiaries, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.
SECTION 8. Payment and Prepayment of the Notes.
     Section 8.1 Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.
     Section 8.2 Optional Prepayments. The Company may, at its option, upon
notice as provided below, prepay at any time all, or from time to time any part
of, the Notes, in an amount not less than $2,000,000 in aggregate principal
amount of the Notes then outstanding in the case of a partial prepayment, at
100% of the principal amount so prepaid, plus accrued and unpaid interest, plus
the Prepayment Premium, if any, determined for the prepayment date with respect
to such principal amount and, if such prepayment occurs on any date other than
an Interest Payment Date, the Breakage Amount, if any. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest and Prepayment Premium, if any,
to be paid on the prepayment date with respect to such principal amount being
prepaid.
     Section 8.3 Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. All partial
prepayment of the Notes pursuant to Section 8.6 or Section 8.7 shall be applied
only to the Notes of the holders who have elected to participate in such
prepayment.
     Section 8.4 Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the Prepayment Premium, if any, and,
if such prepayment occurs on any date other than an Interest Payment Date, the
Breakage Amount, if any. From and after such date, unless the Company shall fail
to pay such principal amount when so due and payable, together with the interest
and Prepayment Premium, if any, and the Breakage Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the

-20-



--------------------------------------------------------------------------------



 



Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
     Section 8.5 Purchase of Notes. The Company will not, and will not permit
any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or any Affiliate pro rata to each holder of Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer and shall remain open for at least 20
Business Days. If the holders of more than 25% of the outstanding principal
amount of the Notes accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
such holders of such offer shall be extended by the number of days necessary to
give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
     Section 8.6 Offer to Prepay Upon Sale of Assets.
     (a) Notice and Offer. In the event of a Disposition of any assets of the
Company or any Restricted Subsidiary where the Company is required to or has
elected to apply the net proceeds of such Disposition pursuant to clause (ii) of
the second paragraph of Section 10.8, the Company shall, no later than (1) the
5th Business Day following the date of the Disposition of the Select Carrier
Group and (2) the 245th day following the date of any other such Disposition,
give written notice of such event (a “Sale of Assets Prepayment Event”) to each
holder of Notes. Such notice shall contain, and shall constitute, an irrevocable
offer to prepay a Ratable Portion of the Notes held by such holder on the date
specified in such notice (the “Sale of Assets Prepayment Date”) which date shall
be the next Interest Payment Date unless such date shall be less than 30 days
prior to the next Interest Payment Date in which case such Sale of Assets
Prepayment Date shall be the next succeeding Interest Payment Date.
     (b) Acceptance and Payment. A holder of Notes may accept or reject the
offer to prepay pursuant to this Section 8.6 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 10 days prior to
the Sale of Assets Prepayment Date. A failure by a holder of the Notes to
respond to an offer to prepay made pursuant to this Section 8.6 shall be deemed
to constitute a rejection of such offer by such holder. If so accepted, such
offered prepayment in respect of the Ratable Portion of the Notes of each holder
that has accepted such offer shall be due and payable on the Sale of Assets
Prepayment Date. Such offered prepayment shall be made at 100% of the aggregate
Ratable Portion of the Notes of each holder that has accepted such offer,
together with interest on that portion of the Notes then being prepaid accrued
to the Sale of Assets Prepayment Date but, in any case, without any Prepayment
Premium.

-21-



--------------------------------------------------------------------------------



 



     (c) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.6 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(1) the Sale of Assets Prepayment Date; (2) that such offer is being made
pursuant to this Section 8.6 and that the failure by a holder to respond to such
offer by the deadline established in Section 8.6(b) shall result in such offer
to such holder being deemed rejected; (3) the Ratable Portion of each such Note
offered to be prepaid; (4) the interest that would be due on the Ratable Portion
of each such Note offered to be prepaid, accrued to the Sale of Assets
Prepayment Date; (5) that the conditions of this Section 8.6 have been satisfied
and (6) in reasonable detail, a description of the nature and date of the Sale
of Assets Prepayment Event giving rise to such offer of prepayment.
     Section 8.7 Offer to Prepay Notes in the Event of a Change in Control.
     (a) Notice of Change in Control or Control Event. The Company will, within
10 Business Days after any Responsible Officer of the Company has knowledge of
the occurrence of any Change in Control or Control Event, give written notice of
such Change in Control or Control Event to each holder of Notes unless notice in
respect of such Change in Control (or the Change in Control contemplated by such
Control Event) shall have been given pursuant to Section 8.7(b). If a Change in
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in Section 8.7(c) and shall be accompanied by the
certificate described in Section 8.7(g).
     (b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (1) at least 20 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
(2) contemporaneously with such action, the Company prepays all Notes required
to be prepaid in accordance with this Section 8.7. Notwithstanding the
foregoing, the Company shall not be required to give any notice pursuant to this
Section 8.7(b) or to forbear taking any action that consummates or finalizes a
Change in Control unless the information regarding such Change in Control to be
contained in such notice shall have been disclosed to the public generally (and
in such event the Company shall instead give the notice specified in
Section 8.7(a) in respect of such Change in Control). In addition, the Company
shall not be prohibited from taking any action to consummate or finalize the
results of an election of new directors in the event of a Change in Control
pursuant to Section 8.7(h)(2).
     (c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Sections 8.7(a) and (b) shall be an offer to prepay, in accordance with and
subject to this Section 8.7, all, but not less than all, Notes held by each
holder (in this case only, “holder” in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner shall mean such beneficial
owner) on a date specified in such offer (the “Change in Control Proposed
Prepayment Date”). If such Change in Control Proposed Prepayment Date is in
connection with an offer contemplated by Section 8.7(a), such date shall be a
Business Day not less than 30 days and not more than 60 days after the date of
such offer (if the Change in Control Proposed Prepayment Date shall not be
specified in

-22-



--------------------------------------------------------------------------------



 



such offer, the Change in Control Proposed Prepayment Date shall be the Business
Day nearest to the 30th day after the date of such offer).
      (d) Rejection; Acceptance. A holder of Notes may accept or reject the
offer to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least five Business
Days prior to the Change in Control Proposed Prepayment Date. A failure by a
holder of Notes to so respond to an offer to prepay made pursuant to this
Section 8.7 shall be deemed to constitute a rejection of such offer by such
holder.
      (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
and, if such prepayment occurs on a date that is not an Interest Payment Date,
the Breakage Amount, if any, but without any Prepayment Premium. The prepayment
shall be made on the Change in Control Proposed Prepayment Date, except as
provided by Section 8.7(f).
      (f) Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Change in Control
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred
until, and shall be made on the date on which, such Change in Control occurs.
The Company shall keep each holder of Notes reasonably and timely informed of
(1) any such deferral of the date of prepayment, (2) the date on which such
Change in Control and the prepayment are expected to occur and (3) any
determination by the Company that efforts to effect such Change in Control have
ceased or been abandoned (in which case the offers and acceptances made pursuant
to this Section 8.7 in respect of such Change in Control automatically shall be
deemed rescinded without penalty or other liability).
      (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying
(1) the Change in Control Proposed Prepayment Date, (2) that such offer is made
pursuant to this Section 8.7, (3) the principal amount of each Note offered to
be prepaid, (4) the interest that would be due on each Note offered to be
prepaid, accrued to the Change in Control Proposed Prepayment Date, (5) that the
conditions of this Section 8.7 have been fulfilled and (6) in reasonable detail,
the nature and date of the Change in Control.
      (h) “Change in Control” shall mean an event or series of events by which:
     (1) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding (i) any employee benefit plan of such
person or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan and (ii) any Crane
Family Member) becomes the “beneficial owner” (as defined in Rules 13d-3 and

-23-



--------------------------------------------------------------------------------



 



13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity interests of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such equity
interests that such person or group has the right to acquire pursuant to any
option right); or
     (2) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (3) except as allowed by the last paragraph of Section 10.8, any Subsidiary
Guarantor shall cease to be a Wholly-Owned Restricted Subsidiary; or
     (4) any “Change in Control” as defined in any agreement or instrument
evidencing Debt of the Company or any of its Restricted Subsidiaries shall
occur.
     (i) A “Control Event” shall have occurred upon (1) (i) the execution by the
Company or any of its Affiliates of any agreement or letter of intent with
respect to any proposed transaction or event or series of transactions or events
which, individually or in the aggregate, may reasonably be expected to result in
a Change in Control, (ii) the execution of any written agreement which, when
fully performed by the parties thereto, would result in a Change in Control or
(iii) the making of any written offer by any “person” or “group” (as such terms
are used in Section 13(d) and Section 14(d) of the Exchange Act) to the holders
of equity interests of the Company or of any of its Affiliates, which offer, if
accepted by the requisite number of holders, would result in a Change in Control
and (2) the event described in clause (i), (ii) or (iii) above having been
disclosed to the public generally.

-24-



--------------------------------------------------------------------------------



 



     (j) “Crane Family Member” shall mean, collectively, (1) James R. Crane,
(2) the estate, spouse and lineal descendants of James R. Crane, (3) the James
R. Crane foundation, (4) legal representatives of any of the foregoing and
(5) the trustee of any bona fide trust of which one or more of the foregoing are
the sole beneficiaries or the grantors thereof.
     (k) Tender Offer Rules. The Company shall comply, to the extent applicable,
with the requirements of Section 14(e) of the Exchange Act and any other
securities laws or regulations in connection with the repurchase of Notes
pursuant to this Section 8.7. To the extent that compliance with the provisions
of any applicable securities laws or regulations would result in the inability
of the Company to comply with the time periods contained in this Section 8.7,
(1) the Company shall comply with the time periods contained in applicable
securities laws and regulations, (2) the time periods contained in this
Section 8.7 will be deemed modified to permit the Company to comply with the
applicable securities laws and regulations and (3) the Company shall not be
deemed to have breached its obligations under this Section 8.7 by virtue
thereof.
SECTION 9. Affirmative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 9.1 Compliance with Law. Without limiting Section 10.11, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.2 Insurance. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated. In addition to the foregoing, the Company will,
and will cause each of its Restricted Subsidiaries to, maintain insurance with
respect to the Collateral in accordance with the terms of the Security
Documents.
     Section 9.3 Maintenance of Properties. The Company will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Restricted Subsidiary

-25-



--------------------------------------------------------------------------------



 



from discontinuing the operation and the maintenance of any of its properties if
such discontinuance is desirable in the conduct of its business and the Company
or such Restricted Subsidiary has concluded that such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. In addition to the foregoing, the Company will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, the Collateral in accordance with the terms and provisions
of the Security Documents.
     Section 9.4 Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes, assessments, governmental charges or levies have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, governmental charge, levy or
claim if (1) the amount, applicability or validity thereof is contested by the
Company or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or such Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Company or such
Subsidiary or (2) the nonpayment of all such taxes, assessments, governmental
charges, levies and claims in the aggregate would not reasonably be expected to
have a Material Adverse Effect.
     Section 9.5 Corporate Existence, Etc. Subject to Section 10.9, the Company
will at all times preserve and keep in full force and effect its corporate
existence. Subject to Sections 10.8 and 10.9, the Company will at all times
preserve and keep in full force and effect the corporate, limited partnership or
limited liability company existence of each of its Restricted Subsidiaries and
all rights and franchises of the Company and its Restricted Subsidiaries unless,
in the good faith judgment of the Company, the termination of or failure to
preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.
     Section 9.6 Designation of Subsidiaries. The Company may from time to time
cause any Restricted Subsidiary to be designated as an Unrestricted Subsidiary
or any Unrestricted Subsidiary to be designated as a Restricted Subsidiary;
provided, however, that at the time of such designation and immediately after
giving effect thereto, (a) no Default or Event of Default would exist under the
terms of this Agreement and (b) the Company and its Subsidiaries or Restricted
Subsidiaries, as the case may be, would be in compliance with all of the
covenants set forth in Section 10.1 through 10.8, inclusive, if tested on the
date of such action (whether or not required by the terms thereof to be tested
on such date) and provided, further, that once a Subsidiary has been designated
an Unrestricted Subsidiary or a Restricted Subsidiary pursuant to this
Section 9.6, it shall not thereafter be redesignated as a Restricted Subsidiary
or an Unrestricted Subsidiary on more than one occasion. Within 10 days
following any designation described above, the Company will deliver to each
holder of Notes a notice of such designation accompanied by a certificate signed
by a Senior Financial Officer of the Company certifying compliance with all
requirements of this Section 9.6 and setting forth all information required in
order to establish such compliance.

-26-



--------------------------------------------------------------------------------



 



     Section 9.7 Notes to Rank Pari Passu.
     (a) The Notes and all other obligations of the Company under this Agreement
shall at all times rank at least pari passu in right of payment with all
obligations (actual or contingent) of the Company under the Bank Credit
Agreement.
     (b) The obligations of the Subsidiary Guarantors under the Subsidiary
Guaranty Agreement shall at all times rank at least pari passu in right of
payment with all obligations (actual or contingent) of the Subsidiary Guarantors
under their Guaranties in respect of the Bank Credit Agreement.
     Section 9.8 Books and Records. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be.
     Section 9.9 Additional Subsidiary Guarantors. The Company will cause any
Subsidiary which becomes a co-obligor or guarantor in respect of Debt under the
Bank Credit Agreement to become a party to the Subsidiary Guaranty Agreement and
deliver to each of the holders of Notes (concurrently with becoming a co-obligor
or guarantor in respect of Debt under the Bank Credit Agreement) the following
items:
     (a) a supplement to the Subsidiary Guaranty in the form of Exhibit A to the
Subsidiary Guaranty (a “Supplement”);
     (b) a certificate signed by an authorized Responsible Officer of such
Subsidiary making representations and warranties to the effect of those
contained in Section 5 (other than those contained in Sections 5.3, 5.5, 5.13
and 5.14), with respect to such Subsidiary, the Subsidiary Guaranty Agreement
and each Security Document to which it is or will become a party; and
     (c) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of Notes satisfactory to the Required Holders,
to the effect that the Supplement entered into by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty Agreement
and each Security Document to which such Subsidiary is a party constitute the
legal, valid and binding obligations of such Person enforceable against such
Person in accordance with their respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
     The holders of Notes agree to discharge and release any Subsidiary
Guarantor from the Subsidiary Guaranty Agreement, and, to the extent provided
for in the Security Documents, to direct the Collateral Agent on behalf of the
holders of Notes to discharge and release all assets of such Subsidiary
Guarantor from Liens arising under the Security Documents, in each case upon the
written request of the Company, provided that (1) such Subsidiary Guarantor
shall have been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under the Subsidiary
Guaranty Agreement) as an obligor and guarantor

-27-



--------------------------------------------------------------------------------



 



under and in respect of the Bank Credit Agreement and the Company so certifies
to the holders of Notes in a certificate of a Responsible Officer of the
Company, (2) at the time of such release, the Consolidated Net Debt to EBITDA
Ratio shall be less than 2:00 to 1:00, (3) at the time of such release and
discharge, the Company shall have delivered a certificate of a Responsible
Officer of the Company to the holders of Notes evidencing compliance with the
requirement of the immediately preceding clause (2) and stating that no Default
or Event of Default exists or will result from such release and discharge and
(4) if any fee or other form of consideration is given to any party to the Bank
Credit Agreement expressly for the purpose of its release of such Subsidiary
Guarantor, the holders of Notes shall receive equivalent consideration.
     Section 9.10 Future Liens. Within (a) 10 days after the time that (1) any
Person becomes a Domestic Restricted Subsidiary as a result of the creation or
Acquisition of such Subsidiary or otherwise or (2) any Domestic Unrestricted
Subsidiary grants any security to support the obligations of the Company under
the Bank Credit Agreement or of any Subsidiary under any guaranty agreement
related thereto, then, unless such Subsidiary is merged into the Company or a
Subsidiary Guarantor (with the Company or such Subsidiary Guarantor being the
surviving Person) prior to the expiration of such 10 day period, the Company
shall (i) cause such Subsidiary to execute and deliver to the Collateral Agent a
Security Agreement and any related Security Documents required by the holders of
Notes or the Collateral Agreement to secure the obligations of the Company
hereunder and under the Notes and of each Subsidiary Guarantor under the
Subsidiary Guaranty Agreement and each of the other Senior Secured Obligations,
(ii) cause 100% of the equity interests of such Subsidiary so acquired to be
pledged as security for such obligations and (iii) provide the holders of Notes
such board resolutions, officer’s certificates, corporate and other documents
and opinions of counsel as the Required Holders or the Collateral Agent shall
reasonably request in connection with the actions described in the immediately
preceding clauses (i) and (ii), and (b) 20 days after the time that any Person
becomes a Material Foreign Subsidiary as a result of the creation or acquisition
of such Subsidiary or otherwise, the Company shall (1) cause 65% of such
Subsidiary’s equity interests to be pledged to secure the obligations of the
Company hereunder and under the Notes and of each Subsidiary Guarantor under the
Subsidiary Guaranty Agreement and each of the other Senior Secured Obligations
and (2) provide the holders of Notes such board resolutions, officers’
certificates, corporate and other documents and opinions of counsel as the
Required Holders or the Collateral Agent shall reasonably request in connection
with the actions described in the immediately preceding clause (1).
SECTION 10. Negative Covenants.
     Section 10.1 Consolidated Net Debt to EBITDA Ratio. The Company will not,
at any time, permit the Consolidated Net Debt to EBITDA Ratio to be greater than
3.50 to 1.00.
     Section 10.2 Interest Coverage Ratio. The Company will not, at any time,
permit the ratio of (a) Consolidated EBIT for the period of four consecutive
fiscal quarters ending on, or most recently ended prior to, such time to
(b) Consolidated Interest Expense for such period to be less than 2.50 to 1.00.
     Section 10.3 Asset Coverage Ratio. The Company will not, at any time,
permit the Asset Coverage Ratio to be less than 1.10 to 1.00.

-28-



--------------------------------------------------------------------------------



 



     Section 10.4 Priority Debt. The Company will not, at any time, permit the
aggregate amount of all Priority Debt to exceed an amount equal to 10% of
Consolidated Net Worth determined as of the end of the then most recently ended
fiscal quarter of the Company.
     Section 10.5 Limitation on Liens. The Company will not, and will not permit
any Restricted Subsidiary to, directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any Restricted Subsidiary, whether now owned or held or hereafter
acquired, or any income or profits therefrom, or assign or otherwise convey any
right to receive income or profits), except:
     (a) Liens for taxes, assessments or other governmental charges that are not
yet due and payable or the payment of which is not at the time required by
Section 9.4;
     (b) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens) and Liens to secure the
performance of bids, tenders, leases or trade contracts or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or appeal bonds, Liens
in favor of depository banks or securities intermediaries or other Liens, in
each case, incurred in the ordinary course of business and not in connection
with the borrowing of money;
     (c) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any Restricted Subsidiary, and Liens incidental to minor
survey exceptions, zoning restrictions and the like, provided that such Liens do
not, in the aggregate, materially detract from the value of such property;
     (d) any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been satisfied, discharged or
execution thereof stayed pending appeal, or shall not have been satisfied or
discharged within 60 days after the expiration of any such stay;
     (e) Liens securing Debt of the Company or a Restricted Subsidiary to the
Company or to a Wholly-Owned Restricted Subsidiary;
     (f) Liens existing on the date of the Closing and reflected in
Schedule 10.5;
     (g) Liens incurred after the date of the Closing given to secure the
payment of the purchase price incurred in connection with the acquisition,
construction or improvement of fixed or capital assets useful and intended to be
used in carrying on the business of the Company or a Restricted Subsidiary,
including Liens existing on such fixed or capital assets at the time of
acquisition or construction thereof or improvement thereon or Liens incurred
within 365 days of such acquisition or completion of such construction or
improvement; provided that (1) the Lien shall attach solely to the fixed or

-29-



--------------------------------------------------------------------------------



 



capital assets acquired, purchased, constructed or improved, (2) at the time of
acquisition, construction or improvement of such fixed or capital assets (or, in
the case of any Lien incurred within 365 days of such acquisition or completion
of such construction or improvement, at the time of the incurrence of the Debt
secured by such Lien), the aggregate amount remaining unpaid on all Debt secured
by Liens on such fixed or capital assets, whether or not assumed by the Company
or a Restricted Subsidiary, shall not exceed the lesser of (i) the cost of such
acquisition, construction or improvement or (ii) the fair market value at the
time such fixed or capital assets is acquired or constructed or improvement of
such fixed or capital assets is completed, as the case may be, (as determined in
good faith by one or more officers of the Company or such Restricted Subsidiary
to whom authority to enter into the transaction has been delegated by the board
of directors of the Company or such Restricted Subsidiary) and (3) at the time
of such incurrence and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing;
     (h) any Lien existing on fixed or capital assets of a Person immediately
prior to its being consolidated with or merged into the Company or a Restricted
Subsidiary or its becoming a Subsidiary, or any Lien existing on any fixed or
capital assets acquired by the Company or any Restricted Subsidiary at the time
such fixed or capital assets are so acquired (whether or not the Debt secured
thereby shall have been assumed); provided that (1) no such Lien shall have been
created or assumed in contemplation of such consolidation or merger or such
Person’s becoming a Subsidiary or such acquisition of fixed or capital assets,
(2) each such Lien shall extend solely to the item or items of fixed or capital
assets so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired fixed or capital assets and (3) at
the time of such incurrence and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing;
     (i) any extensions, renewals, refundings or replacements of any Lien
permitted by the preceding paragraphs (f), (g) and (h) of this Section 10.5;
provided that (1) no additional property shall be encumbered by such Liens,
(2) the unpaid principal amount of the Debt or other obligations secured thereby
shall not be increased or the maturity thereof reduced and (3) at such time and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing;
     (j) other Liens not otherwise permitted by paragraphs (a) through (i),
inclusive, of this Section 10.5 securing Debt; provided that, at the time of
such incurrence and after giving effect thereto, (1) the aggregate principal
amount of all Debt secured by such Liens shall be permitted by the limitation
set forth in Section 10.4 and (2) no Default or Event of Default shall have
occurred or be continuing; and
     (k) Liens created pursuant to the Security Documents.
     Section 10.6 Restricted Investments. The Company will not, and will not
permit any Restricted Subsidiary to, make any Investments, except Restricted
Investments.

-30-



--------------------------------------------------------------------------------



 



     Notwithstanding anything in this Section 10.6 or elsewhere in this
Agreement to the contrary, in no event shall aggregate Investments made after
the date of the Closing in all Subsidiaries that are not Subsidiary Guarantors,
including Investments as a result of Acquisitions and loans and advances, exceed
15% of Consolidated Net Worth.
     Section 10.7 Restricted Payments. The Company will not, and will not permit
any Restricted Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Restricted Subsidiary may make Restricted Payments to the Company,
a Subsidiary Guarantor and any other Person that owns an equity interest in such
Subsidiary, ratably according to their respective holdings of the type of equity
interest in respect of which such Restricted Payment is being made;
     (b) the Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;
     (c) the Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire equity interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;
     (d) the Company and each Subsidiary may make payments and prepayments of
principal and interest on Debt;
     (e) the Company may make Equity Interest Repurchases in an amount equal to
$250,000,000 minus the aggregate amount paid by the Company on October 4, 2005
to consummate the Tender Offer; and
     (f) the Company may pay Dividends and make Equity Interest Repurchases,
provided that, the aggregate amount of Dividends declared and paid and Equity
Interest Repurchases made during any fiscal year of the Company shall not exceed
the Available Dividend Amount unless at the time of the payment of any Dividend
or the making of any Equity Interest Repurchase, the Consolidated Net Debt to
EBITDA Ratio, as disclosed in each Officer’s Certificate delivered by the
Company pursuant to Section 7.2(a) during such fiscal year (and after giving
effect to any proposed Dividend or Equity Interest Repurchase during such fiscal
year on a pro forma basis), is less than 2.00 to 1.00.
     Section 10.8 Sales of Assets. Except as permitted by Section 10.9, the
Company will not, and will not permit any Restricted Subsidiary to, sell, lease,
transfer or otherwise dispose of, including by way of merger (collectively, a
“Disposition”), any property, including equity interests of Subsidiaries, in one
or more transactions, to any Person, other than (a) Dispositions in the ordinary
course of business, (b) Dispositions by the Company or a Restricted Subsidiary
to the Company or to a Restricted Subsidiary, (c) the Disposition described on
Schedule 10.8, (d) the Disposition of the outstanding equity interests of The
Select Carrier Group L.P., a

-31-



--------------------------------------------------------------------------------



 



Delaware limited partnership, and its general partner Select Carrier Group LLC,
a Delaware limited liability company (collectively, the “Select Carrier Group”),
provided that in the case of the Disposition of the Select Carrier Group, and
irrespective of whether or not all or any portion of such Disposition would be
permitted pursuant to clause (e) of this paragraph, the Company shall apply 100%
of the net proceeds thereof in excess of $10,000,000 to the payment or
prepayment of outstanding Debt in the manner set forth in clause (ii) of the
following paragraph or (e) other Dispositions not otherwise permitted by this
Section 10.8, provided that (1) after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing and (2) the aggregate net book
value of all property so disposed of in any fiscal year pursuant to this
Section 10.8(e) would not exceed 10% of Consolidated Total Assets as of the end
of the immediately preceding fiscal year.
     Notwithstanding the foregoing, the Company may, or may permit any
Restricted Subsidiary to, make a Disposition of property acquired or constructed
by the Company or any Restricted Subsidiary and such property shall not be
subject to or included in the foregoing limitation and computation contained in
Section 10.8(e) of the preceding paragraph to the extent, and from the date,
that the net proceeds from such Disposition are, within 365 days of such
Disposition, either (i) reinvested in productive assets by the Company or a
Restricted Subsidiary to be used in the principal business of the Company or
such Restricted Subsidiary and, if required by Section 9.10 or the Security
Documents, such productive assets are concurrently subjected to the Lien of the
Security Documents or (ii) applied to the payment or prepayment of any
outstanding Debt of the Company or its Restricted Subsidiaries other than
outstanding Subordinated Debt, provided that in the course of making such
application the Company shall offer to prepay each outstanding Note in
accordance with Section 8.6 in a principal amount which equals the Ratable
Portion for such Note. If any holder of a Note fails to accept such offer of
prepayment, then the Company shall prepay or pay or cause to prepay or pay
additional Debt of the Company or the Restricted Subsidiaries, other than
Subordinated Debt, in an amount equal to the Ratable Portion for such Note.
     Section 10.9 Merger and Consolidation. The Company will not, and will not
permit any Restricted Subsidiary to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:
     (a) any Restricted Subsidiary may (1) consolidate with or merge with, or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or another Restricted
Subsidiary so long as in any merger or consolidation involving (A) the Company,
the Company shall be the surviving or continuing entity and (B) one or more
Subsidiary Guarantors, a Subsidiary Guarantor shall be the surviving or
continuing entity or (ii) any other Person so long as the surviving or
continuing entity is the Restricted Subsidiary or (2) convey, transfer or lease
all or substantially all of its assets in compliance with the provisions of
Section 10.8; and
     (b) the Company may consolidate or merge with, or convey, transfer or lease
all or substantially all of the assets of the Company in a single transaction or
series of transactions to, any Person so long as:

-32-



--------------------------------------------------------------------------------



 



     (1) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Entity”), shall be a solvent entity organized and existing
under the laws of the United States of America, any State thereof or the
District of Columbia;
     (2) if the Successor Entity is not the Company, (i) such Successor Entity
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement, the Notes and the Security Documents to which the Company is a
party (pursuant to such agreements and instruments as shall be reasonably
satisfactory to the Required Holders), (ii) the Successor Entity shall have
caused to be delivered to each holder of Notes an opinion of independent counsel
reasonably acceptable to the Required Holders, to the effect that all agreements
or instruments effecting such assumption are enforceable in accordance with
their terms and comply with the terms hereof and (iii) each Subsidiary Guarantor
shall have reaffirmed in writing its obligations under the Subsidiary Guaranty
Agreement and each Security Document to which it is a party; and
     (3) immediately after giving effect to such transaction no Default or Event
of Default would exist.
     Section 10.10 Transactions with Affiliates. The Company will not, and will
not permit any Restricted Subsidiary to, enter into, directly or indirectly, any
material transaction or material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Restricted Subsidiary), except in the ordinary course and pursuant to
the reasonable requirements of the Company’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Company or
such Restricted Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.
     Section 10.11 Line of Business. The Company will not, and will not permit
any Restricted Subsidiary to, engage in any business if, as a result, the
general nature of the business in which the Company and its Restricted
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Restricted Subsidiaries, taken as a whole, are engaged on the date of the
Closing as described in the Memorandum.
     Section 10.12 Terrorism Sanctions Regulations. The Company will not, and
will not permit any Subsidiary to, (a) become a Person described or designated
in the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) to the
best of the Company’s knowledge after reasonable investigation, engage in any
dealings or transactions with any such Person.
     Section 10.13 Limitation on Restrictive Agreements. The Company will not,
and will not permit any of its Subsidiaries or Affiliates to, enter into any
agreement or instrument that

-33-



--------------------------------------------------------------------------------



 



expressly prohibits the Company from entering into any amendment, supplement,
restatement or other modification to this Agreement.
SECTION 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal, Prepayment
Premium or Breakage Amount on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (1) a
Responsible Officer of the Company obtaining actual knowledge of such default
and (2) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or
     (e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company or by any Subsidiary Guarantor or any
officer of a Subsidiary Guarantor in this Agreement, the Subsidiary Guaranty
Agreement or any Security Document, or in any writing furnished in connection
with the transactions contemplated hereby or thereby, proves to have been false
or incorrect in any material respect on the date as of which made; or
     (f) (1) the Company or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest (in the payment amount of at least
$100,000) on any Debt that is outstanding in an aggregate principal amount of at
least $10,000,000 beyond any period of grace provided with respect thereto,
(2) the Company or any Restricted Subsidiary is in default in the performance of
or compliance with any term (other than any term that constitutes a Change in
Control for which clause (3) of this paragraph shall apply) of any evidence of
any Debt in an aggregate outstanding principal amount of at least $10,000,000 or
of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such Debt
has become, or has been declared (or one or more Persons are entitled to declare
such Debt to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, (3) the Company or any Restricted
Subsidiary is in default of Section 8.01(k) of the Bank Credit Agreement or any
comparable provision in any other evidence of Debt in an aggregate principal
amount of at least $10,000,000 or of any mortgage, indenture or other agreement
relating thereto and as a consequence of such default such

-34-



--------------------------------------------------------------------------------



 



Debt has become, or has been declared, due and payable before its stated
maturity or before its regularly scheduled dates of payment or (4) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into equity interests), (i) the Company or any Restricted Subsidiary has become
obligated to purchase or repay Debt before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $10,000,000 or (ii) one or more Persons have the right to
require the Company or any Restricted Subsidiary so to purchase or repay such
Debt; or
     (g) the Company, any Subsidiary Guarantor or any Material Subsidiary (1) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (2) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (3) makes an assignment for the benefit of its creditors, (4)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (5) is adjudicated as insolvent or to be liquidated or
(6) takes corporate action for the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company, any Subsidiary Guarantor or
any Material Subsidiary, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any
Subsidiary Guarantor or any Material Subsidiary, or any such petition shall be
filed against the Company, any Subsidiary Guarantor or any Material Subsidiary
and such petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) are rendered
against one or more of the Company and the Restricted Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
     (j) if (1) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (2) a notice of intent to terminate any Pension Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA Section 4042 to terminate or
appoint a trustee to administer any Pension Plan or the PBGC shall have notified
the Company or any ERISA Affiliate that a Pension Plan may become a subject of
any such proceedings, (3) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of Section 4001(a)(18) of ERISA) under all

-35-



--------------------------------------------------------------------------------



 



Pension Plans, determined in accordance with Title IV of ERISA, shall exceed
$10,000,000, (4) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (5) the Company or any ERISA Affiliate withdraws from any Multi-employer
Plan or (6) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (1) through (6) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect; or
     (k) the Company or any Subsidiary Guarantor defaults in the performance of
or compliance with any term contained in any Security Document to which it is a
party and such default is not remedied within the period of grace, if any,
allowed with respect thereto or any Security Document shall cease to be in full
force and effect for any reason whatsoever or any Security Document shall fail
or cease to create a valid and perfected first priority Lien on or in any
Collateral purported to be covered thereby or the Company or any Subsidiary
Guarantor shall contest or deny in writing the validity or enforceability of any
Lien granted under any Security Document or any of its obligations thereunder;
or
     (l) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in the Subsidiary Guaranty Agreement and such default is
not remedied within the period of grace, if any, allowed with respect thereto or
the Subsidiary Guaranty Agreement shall cease to be in full force and effect for
any reason whatsoever, or any Subsidiary Guarantor shall contest or deny in
writing the validity or enforceability of the Subsidiary Guaranty Agreement or
any of its obligations thereunder.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
SECTION 12.Remedies on Default, Etc.
     Section 12.1 Acceleration.
     (a) If an Event of Default with respect to the Company described in Section
11(g) or (h) (other than an Event of Default described in clause (1) of Section
11(g) or described in clause (6) of Section 11(g) by virtue of the fact that
such clause encompasses clause (1) of Section 11(g)) has occurred, all the Notes
then outstanding shall automatically become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

-36-



--------------------------------------------------------------------------------



 



     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate), (2) the Prepayment Premium, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law) and (3) the
Breakage Amount, if any, shall all be immediately due and payable, in each and
every case without presentment, demand, protest or further notice, all of which
are hereby waived. The Company acknowledges, and the parties hereto agree, that
each holder of a Note has the right to maintain its investment in the Notes free
from repayment by the Company (except as herein specifically provided for), and
that the provision for payment of the Prepayment Premium, if any, by the Company
in the event that the Notes are prepaid or are accelerated as a result of an
Event of Default, is intended to provide compensation for the deprivation of
such right under such circumstances.
     Section 12.2 Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
     Section 12.3 Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of, Prepayment Premium, if any, and Breakage Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal, Prepayment Premium, if
any, and Breakage Amount, if any, and (to the extent permitted by applicable
law) any overdue interest in respect of the Notes, at the Default Rate,
(b) neither the Company nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17 and (d) no judgment or decree has been entered for the payment of any
monies due pursuant hereto or to the Notes. No rescission and annulment under
this Section 12.3 will extend to or affect any subsequent Event of Default or
Default or impair any right consequent thereon.
     Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, by any Note, by the Subsidiary Guaranty Agreement or by any
Security Document upon any holder of Notes shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or

-37-



--------------------------------------------------------------------------------



 



collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.
SECTION 13. Registration; Exchange; Substitution of Notes.
     Section 13.1 Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
     Section 13.2 Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $2,000,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $2,000,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.3.
     The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.
     Section 13.3 Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(3)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

-38-



--------------------------------------------------------------------------------



 



     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or that is a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
SECTION 14. Payments on Notes.
     Section 14.1 Place of Payment. Subject to Section 14.2, payments of
principal, Prepayment Premium, if any, Breakage Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Bank of America, N.A., in such jurisdiction. The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
     Section 14.2 Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Prepayment Premium, if any, Breakage
Amount, if any, and interest by the method and at the address specified for such
purpose below such Purchaser’s name in Schedule A, or by such other method or at
such other address as such Purchaser shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by any Purchaser or its nominee such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this
Section 14.2.
SECTION 15. Expenses, Etc.
     Section 15.1 Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable

-39-



--------------------------------------------------------------------------------



 



attorneys’ fees of a special counsel and, if reasonably required by the Required
Holders, local or other counsel) incurred by the Purchasers and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the
Notes, the Subsidiary Guaranty Agreement or any Security Document (whether or
not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Notes, the Subsidiary Guaranty Agreement or any Security Document
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes, the
Subsidiary Guaranty Agreement or any Security Document or by reason of being a
holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Subsidiary Guaranty Agreement or by any
Security Document. The Company will pay, and will save each Purchaser and each
other holder of a Note harmless from, all claims in respect of any fees, costs
or expenses, if any, of brokers and finders (other than those, if any, retained
by a Purchaser or other holder in connection with its purchase of the Notes).
     Section 15.2 Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes, the Subsidiary Guarantor
Agreement or any Security Document and the termination of this Agreement, the
Notes, the Subsidiary Guaranty Agreement or any Security Document.
SECTION 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17. Amendment and Waiver.
     Section 17.1 Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any holder of a Note unless
consented to by such holder in writing and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (1) subject to the provisions of Section 12 relating to
acceleration or rescission, change the

-40-



--------------------------------------------------------------------------------



 



amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Prepayment Premium or Breakage Amount on, the Notes, (2) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, (3) amend any of Sections 8, 11(a),
11(b), 12, 17 or 20, (4) except as otherwise provided herein, release any
Subsidiary Guarantor of its obligations under the Subsidiary Guaranty Agreement
or (5) except as otherwise provided in the Security Documents, release any
Collateral from the Lien of the Security Documents.
Section 17.2 Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
     (b) Payment. The Company will not, directly or indirectly, pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company or any Affiliate and has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
     Section 17.3 Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder,
under any Note,

-41-



--------------------------------------------------------------------------------



 



under the Subsidiary Guaranty Agreement or under any Security Document shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.
     Section 17.4 Notes Held by the Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any Affiliate shall be deemed not to be
outstanding.
SECTION 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges prepaid).
Any such notice must be sent:
     (1) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Company in
writing,
     (2) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (3) if to the Company, to the Company at the address set forth at the
beginning hereof to the attention of its Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19. Reproduction of Documents.
     This Agreement and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves) and (c) financial statements, certificates and other
information previously or hereafter furnished to any holder of Notes, may be
reproduced by such holder by any photographic, photostatic, electronic, digital
or other similar process and such holder may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
holder of the Notes in the regular course of business) and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

-42-



--------------------------------------------------------------------------------



 



This Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” shall mean
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (1) its directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (2) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (3) any other
holder of any Note, (4) any Institutional Investor to which such Purchaser sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (5) any Person
from which such Purchaser offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (6) any federal
or state regulatory authority having jurisdiction over such Purchaser, (7) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (ii) in response to
any subpoena or other legal process, (iii) in connection with any litigation to
which such Purchaser is a party or (iv) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement, the Subsidiary Guaranty Agreement or any Security Document. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.

-43-



--------------------------------------------------------------------------------



 



SECTION 21. Substitution of Purchaser.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that such Purchaser has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Affiliate, but shall
refer to such original Purchaser, and such original Purchaser shall again have
all the rights of an original holder of the Notes under this Agreement.
SECTION 22. Limitation on Interest.
     It is the intent of the Company and each holder of Notes to comply strictly
with applicable usury laws, and the Company and each holder of Notes stipulate
and agree that none of the terms and provisions contained in this Agreement or
the Notes shall ever be construed to create a contract to pay, for the use,
forbearance or detention of money, interest in excess of the maximum amount of
interest permitted to be charged by applicable law from time to time in effect.
If any excess of interest in such respect is hereby or in the Notes provided for
or shall be adjudicated to be so provided in this Agreement or the Notes, the
provisions of this Section 22 shall govern and prevail, and neither the Company
nor any present or future guarantors, endorsers, or other Persons hereafter
becoming liable for payment of the Notes shall ever be obligated to pay the
excess amount of such interest. The provisions of this Section 22 shall control
over all other provisions of this Agreement, the Notes, the Subsidiary Guaranty
Agreement and the Security Documents that may be in conflict or apparent
conflict herewith. Each holder of Notes expressly disavows any intention to
charge, collect or contract for excessive unearned interest or finance charges
in the event the maturity of the Notes is accelerated. If the maturity of any
Note is accelerated for any reason, any amounts held to constitute interest
which are then unearned and have theretofore been collected by any holder of
Notes shall be applied as of the date of receipt thereof to reduce the principal
balance of its Notes then outstanding and if the principal of such Notes has
been paid in full, any remaining excess shall be forthwith paid to the Company.
If any holder of Notes shall receive, collect or apply monies which are deemed
to constitute interest which would otherwise increase the interest on its Notes
to an amount in excess of that permitted to be charged by applicable law then in
effect, all such sums deemed to constitute interest in excess of such legal
limit shall be applied to reduce the principal balance of its Notes then
outstanding or immediately returned to the Company or the other payor thereof
upon such determination. All sums paid or agreed to be paid to any holder of
Notes for the use, forbearance or detention of sums due hereunder or under the
Notes shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of the Debt evidenced by its Notes
until payment in full so that the rate or amount of interest on account of any
Debt outstanding under its Notes does not exceed the maximum amount allowed by
such applicable law. If at any time and from time to time (a) the

-44-



--------------------------------------------------------------------------------



 



amount of interest payable to any holder of Notes on any date shall, pursuant to
this Section 22, be limited and (b) in respect of any subsequent interest
computation period, the amount of interest otherwise payable to such holder
would be less than the amount of interest payable to such holder computed at the
maximum lawful rate, then the amount of interest payable to such holder in
respect to such subsequent interest computation period shall continue to be
computed at the maximum lawful rate until the total amount of interest payable
to such holder shall equal the total amount of interest which would have been
payable to such holder if the total amount of interest had been computed without
giving effect to this Section 22.
SECTION 23. Miscellaneous.
     Section 23.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 23.2 Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Prepayment Premium, if any, Breakage Amount, if any, or interest on any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if such next succeeding Business Day would fall in the next
calendar month, such payment shall be made on the next preceding Business Day;
provided, further, that if the maturity date of any Note is a date other than a
Business Day, the payment otherwise due on such maturity date shall be made on
the next succeeding Business Day and shall include the additional days elapsed
in the computation of interest payable on such next succeeding Business Day.
     Section 23.3 Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (b) all financial statements shall be prepared in accordance with
GAAP.
     Section 23.4 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 23.5 Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking,

-45-



--------------------------------------------------------------------------------



 



such provision shall be applicable whether such action is taken directly or
indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed a part hereof.
     Section 23.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 23.7 Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
     Section 23.8 Jurisdiction and Process; Waiver of Jury Trial.
     (a) The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 23.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (1) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (2) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 23.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

-46-



--------------------------------------------------------------------------------



 



     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
* * * * *

-47-



--------------------------------------------------------------------------------



 



     The execution hereof by the Purchasers shall constitute a contract among
the Company and the Purchasers for the uses and purposes hereinabove set forth.

                  EGL, Inc.
 
                By:   /s/ Elijio V. Serrano                   Name: Elijio V.
Serrano         Title: Chief Financial Officer

-48-



--------------------------------------------------------------------------------



 



             
This Agreement is hereby accepted
and agreed to as of the date thereof.
           
 
                AIG Annuity Insurance Company
 
                SunAmerica Life Insurance Company
 
                By:   AIG Global Investment Corp.,
Investment Adviser
 
           
 
      By:   /s/ Peter DeFazio
 
           
 
          Name: Peter DeFazio
 
          Title: Vice President

-49-



--------------------------------------------------------------------------------



 



             
This Agreement is hereby accepted
and agreed to as of the date thereof.
           
 
                Massachusetts Mutual Life Insurance Company
 
                By:   Babson Capital Management LLC,
as Investment Adviser
 
           
 
      By:   /s/ Jeffrey A. Dominick
 
           
 
          Name: Jeffrey A. Dominick
 
          Title: Managing Director

-50-



--------------------------------------------------------------------------------



 



             
This Agreement is hereby accepted
and agreed to as of the date thereof.
           
 
                C.M. Life Insurance Company
 
                By:   Babson Capital Management LLC,
as Sub-Investment Adviser
 
           
 
      By:   /s/ Jeffrey A. Dominick
 
           
 
          Name: Jeffrey A. Dominick
 
          Title: Managing Director

-51-



--------------------------------------------------------------------------------



 



             
This Agreement is hereby accepted
and agreed to as of the date thereof.
           
 
                Hakone Fund LLC
 
                By:   Babson Capital Management LLC,
as Investment Manager
 
           
 
      By:   /s/ Jeffrey A. Dominick
 
           
 
          Name: Jeffrey A. Dominick
 
          Title: Managing Director

-52-



--------------------------------------------------------------------------------



 



             
This Agreement is hereby accepted
and agreed to as of the date thereof.
           
 
                MassMutual Asia Limited
 
                By:   Babson Capital Management LLC,
as Investment Adviser
 
           
 
      By:   /s/ Jeffrey A. Dominick
 
           
 
          Name: Jeffrey A. Dominick
 
          Title: Managing Director

-53-



--------------------------------------------------------------------------------



 



             
This Agreement is hereby accepted
and agreed to as of the date thereof.
           
 
                Connecticut General Life Insurance Company
 
                By:   CIGNA Investments, Inc.
(authorized agent)
 
           
 
      By:   /s/ Leonard Mazlish
 
           
 
          Name: Leonard Mazlish
 
          Title: Managing Director

-54-



--------------------------------------------------------------------------------



 



             
This Agreement is hereby accepted
and agreed to as of the date thereof.
           
 
                Principal Life Insurance Company
 
                By:   Principal Global Investors, LLC
a Delaware limited liability company,
its authorized signatory
 
           
 
      By:   /s/ Colin Pennycooke
 
           
 
          Name: Colin Pennycooke
 
          Title: Counsel
 
           
 
      By:   /s/ Elizabeth D. Swanson
 
           
 
          Name: Elizabeth D. Swanson
Title: Counsel

-55-



--------------------------------------------------------------------------------



 



             
This Agreement is hereby accepted
and agreed to as of the date thereof.
           
 
                Banc of America Securities LLC
 
                By:   /s/ John J. DeCoursey                   Name: John J.
DeCoursey         Title: Principal

-56-



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Acquisition” shall mean the acquisition by any Person of (a) a majority of
the equity interests of another Person, (b) all or substantially all of the
assets of another Person or (c) all or substantially all of a line of business
of another Person, in each case (1) whether or not involving a merger or a
consolidation with such other Person and (2) whether in one transaction or a
series of related transactions.
     “Acquisition Consideration” shall mean the consideration given by the
Company or any Restricted Subsidiary for an Acquisition, including but not
limited to the sum of (without duplication) (a) the fair market value of any
cash, property (including equity interests) or services given, plus (b) the
amount of any indebtedness assumed, incurred or guaranteed (to the extent not
otherwise included) in connection with such Acquisition by the Company or any
Restricted Subsidiary.
     “Adjusted LIBOR Rate” shall mean, for any Interest Period, a rate per annum
equal to 1.65% plus LIBOR for such Interest Period.
     “Affiliate” shall mean, at any time, and with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Company or any of its Subsidiaries or any
Person of which the Company and its Subsidiaries beneficially own or hold, in
the aggregate, directly or indirectly, 10% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
     “Anti-Terrorism Order” shall mean Executive Order No. 13,224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.
     “Asset Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) book accounts receivable of the Company and its Restricted
Subsidiaries as at such date as set forth on the Company’s consolidated balance
sheet prepared in accordance with GAAP to (b) Consolidated Net Debt.
     “Available Acquisition Amount” shall mean, for any fiscal year of the
Company, an amount equal to 100% of Consolidated EBITDA for the immediately
preceding fiscal year.
     “Available Dividend Amount” shall mean, for any fiscal year of the Company,
an amount equal to the sum of (a) $25,000,000, plus (b) the product of (1) .50,
multiplied by (2) Consolidated Net Income for the immediately preceding fiscal
year.
Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     “Bank Credit Agreement” shall mean that certain First Amended and Restated
Credit Agreement dated as of September 30, 2005 among the Company, as Borrower,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, Wachovia Bank, National Association, as Syndication Agent, JPMorgan
Chase Bank, N.A. and Harris N.A., as Co-Documentation Agents, and the other
Lenders party thereto, as the same may be amended, supplemented, replaced,
restated or otherwise modified from time to time.
     “Bank Lenders shall mean the lenders from time to time party to the Bank
Credit Agreement.
     “Breakage Amount” shall mean any loss, cost or expense reasonably incurred
by any holder of a Note as a result of any payment or prepayment of any Note on
a day other than a regularly scheduled Interest Payment Date or at scheduled
maturity thereof (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise), and any loss or expense arising from the liquidation
or reemployment of funds obtained by such holder or from fees payable to
terminate the deposits from which such funds were obtained; provided that any
such loss, cost or expense shall be limited to the time period from the date of
such prepayment through the earlier of (a) the next Interest Payment Date and
(b) the maturity date of the Notes. Each holder shall determine the Breakage
Amount with respect to the principal amount of its Notes then being paid or
prepaid (or required to be paid or prepaid) by written notice to the Company
setting forth such determination in reasonable detail not less than two Business
Days prior to the date of prepayment in the case of any prepayment pursuant to
Section 8.2 and not more than 10 Business Days after any payment required by
Section 12.1. Each such determination shall be conclusive absent manifest error.
     “Business Day” shall mean (a) for purposes of determining the Adjusted
LIBOR Rate only, any day other than a Saturday, a Sunday or a day on which
dealings in Dollars are not carried on in the London interbank market and
(b) for the purposes of any other provision of this Agreement, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York, New
York or Houston, Texas are required or authorized to be closed.
     “Capital Lease” shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Capital Lease Obligations” shall mean, with respect to any Person and a
Capital Lease, the amount of the obligation of such Person as the lessee under
such Capital Lease which would, in accordance with GAAP, appear as a liability
on a balance sheet of such Person.
     “Cash Equivalents” shall mean (a) Dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof or any state having maturities of not more
than 180 days; (c) certificates of deposit, LIBOR time deposits, bankers’
acceptances with maturities not exceeding 180 days and overnight bank deposits,
in each case with any Bank Lender or any domestic commercial bank or U.S. branch
of a foreign commercial bank having capital and surplus in excess of
$250 million and a Thompson Bank Watch Rating of “B” or better; (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (b) and (c) above entered

B-2



--------------------------------------------------------------------------------



 



into with any financial institution meeting the qualifications specified in said
clause (c); (e) commercial paper having the highest rating obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. and in each case maturing within
180 days after the date of acquisition or a fund which purchases such commercial
paper and (f) mutual funds that purchase the types of investments referred to in
(a) through (e) above.
     “Change in Control” is defined in Section 8.7(h).
     “Change in Control Proposed Prepayment Date” is defined in Section 8.7(c).
     “Closing” is defined in Section 3.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
     “Collateral” shall mean the property in which Liens have been granted
pursuant to the Security Documents whether such Liens are now existing or
hereafter arise.
     “Collateral Agent” shall mean Bank of America, N.A., in its capacity as
Collateral Agent under the Intercreditor Agreement, together with its successors
and permitted assigns in such capacity.
     “Company” is defined in the first paragraph of this Agreement and shall
include any successor that becomes such in the manner prescribed in
Section 10.9.
     “Confidential Information” is defined in Section 20.
     “Consolidated Debt” shall mean, as of any date of determination, all Debt
of the Company and its Restricted Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Restricted Subsidiaries and all other items required to be eliminated in the
course of the preparation of consolidated financial statements of the Company
and its Restricted Subsidiaries in accordance with GAAP.
     “Consolidated EBIT” shall mean, with respect to any period, the sum of
(a) Consolidated Net Income for such period plus, (b) to the extent deducted in
determining such Consolidated Net Income and without duplication,
(1) Consolidated Interest Expense for such period, (2) income tax expense of the
Company and its Restricted Subsidiaries for such period and (3) other non-cash
charges of the Company and its Restricted Subsidiaries for such period and minus
(c) to the extent added in determining such Consolidated Net Income and without
duplication, (1) income tax credits of the Company and its Restricted
Subsidiaries for each period and (2) all non-cash items included in Consolidated
Net Income for such period, all as determined in accordance with GAAP.
     “Consolidated EBITDA” shall mean, with respect to any period, the sum of
(a) Consolidated EBIT for such period plus, (b) to the extent deducted in
determining the Consolidated Net Income component of such Consolidated EBIT and
without duplication, depreciation and amortization expense of the Company and
its Restricted Subsidiaries for such

B-3



--------------------------------------------------------------------------------



 



period determined in accordance with GAAP. For purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters, if
during such period the Company or any Restricted Subsidiary shall have acquired
or disposed of any Person or acquired or disposed of all or substantially all of
the operating assets of any Person, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such period.
     “Consolidated Interest Expense” shall mean, for any period, the gross
interest expense of the Company and its Restricted Subsidiaries (including
imputed interest on Capital Lease Obligations) deducted in the calculation of
Consolidated Net Income for such period after eliminating offsetting debits and
credits between the Company and its Restricted Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Restricted Subsidiaries in
accordance with GAAP.
     “Consolidated Net Debt” shall mean, as of any date of determination, an
amount equal to the result of (a) Consolidated Debt as of such date minus
(b) the aggregate amount of unrestricted cash of the Company and its Restricted
Subsidiaries as of such date in excess of $50,000,000.
     “Consolidated Net Debt to EBITDA Ratio” shall mean, as of any time, the
ratio of (a) Consolidated Net Debt at such time to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters ending on, or ended most recently
prior to, such time.
     “Consolidated Net Income” shall mean, with respect to any period, the net
income (or loss), before extraordinary items, of the Company and its Restricted
Subsidiaries for such period (taken as a cumulative whole), as determined in
accordance with GAAP, after eliminating all offsetting debits and credits
between the Company and its Restricted Subsidiaries and all other items required
to be eliminated in the course of the preparation of consolidated financial
statements of the Company and its Restricted Subsidiaries in accordance with
GAAP.
“Consolidated Net Worth” shall mean, as of the date of any determination
thereof,
     (a) the total stockholders’ equity of the Company and its Restricted
Subsidiaries that would be shown as stockholders’ equity on a balance sheet of
the Company and its Restricted Subsidiaries prepared in accordance with GAAP at
such time, minus
     (b) to the extent included in clause (a), all amounts properly attributable
to minority interests, if any, in the stock and surplus of Restricted
Subsidiaries.
     “Consolidated Total Assets” shall mean, as of the date of any determination
thereof, the total assets of the Company and its Restricted Subsidiaries that
would be shown as assets on a consolidated balance sheet of the Company and its
Restricted Subsidiaries as of such time prepared in accordance with GAAP.
     “Control Event” is defined in Section 8.7(i).
     “Crane Family Member” is defined in Section 8.7(j).

B-4



--------------------------------------------------------------------------------



 



     “Debt” shall mean, with respect to any Person, without duplication:
     (a) its liabilities for borrowed money;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and other accrued liabilities arising in
the ordinary course of business but including, without limitation, all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property);
     (c) all its (1) Capital Lease Obligations and (2) liabilities which would
appear on its balance sheet in accordance with GAAP in respect of Synthetic
Leases assuming such Synthetic Leases were accounted for as Capital Leases;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
     (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money), surety bonds and obligations in respect of customs duties;
     (f) Guaranties by such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof; and
     (g) all Debt of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a partner or
joint venturer, unless such Debt is expressly made non-recourse to such Person;
provided, however, that Guaranties in respect of (1) surety bonds and (2) custom
duty obligations shall not be included in the calculation of Debt unless and
until a claim is made in respect thereof.
     Debt of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
     “Default” shall mean an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.
     “Default Rate” as of any date shall mean that rate of interest that is
2.00% per annum above the then applicable Adjusted LIBOR Rate.
     “Disclosure Documents” is defined in Section 5.3.
     “Disposition” is defined in Section 10.8.

B-5



--------------------------------------------------------------------------------



 



     “Dividends” shall mean any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Company or any Restricted Subsidiary.
     “Dollars” or “$” shall mean lawful money of the United States of America.
     “Domestic” when used in connection with any Subsidiary, shall mean a
Subsidiary that is organized under the laws of any political subdivision of the
United States.
     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Laws” shall mean any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to Hazardous Materials.
     “Equity Interest Repurchase” shall mean any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under Section 414 of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States of America.
     “GAAP Only Consolidated Entity” shall mean each Person, other than a
Subsidiary, that is required to be consolidated on the financial statements of
the Company and its Subsidiaries in accordance with GAAP.
     “Governmental Authority” shall mean
     (a) the government of
     (1) the United States of America or any State or other political
subdivision thereof, or

B-6



--------------------------------------------------------------------------------



 



     (2) any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Guaranty” shall mean, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including, without limitation, obligations incurred
through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such Debt or obligation or any property constituting
security therefor;
     (b) to advance or supply funds (1) for the purchase or payment of such Debt
or obligation or (2) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt or obligation of the ability of
any other Person to make payment of the Debt or obligation; or
     (d) otherwise to assure the owner of such Debt or obligation against loss
in respect thereof.
     In any computation of the Debt or other liabilities of the obligor under
any Guaranty, the Debt or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
     “Hazardous Material” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “holder” shall mean, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “INHAM Exemption” is defined in Section 6.3(e).
     “Institutional Investor” shall mean (a) any Purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
$2,000,000 in aggregate principal

B-7



--------------------------------------------------------------------------------



 



amount of the Notes then outstanding, (c) any bank, trust company, savings and
loan association or other financial institution, any pension plan, any
investment company, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form and (d) any
Related Fund of any holder of any Note.
     “Intercreditor Agreement” is defined in Section 4.6.
     “Interest Payment Date” shall mean the last day of each applicable Interest
Period, provided that if an Interest Payment Date shall fall on a day which is
not a Business Day, such Interest Payment Date shall be the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Payment Date shall be the next
preceding Business Day.
     “Interest Period” shall mean the period of three months commencing on the
date of the Closing and ending on the numerically corresponding day in the third
succeeding month thereafter, and each successive period of three months
thereafter commencing on the last day of the immediately preceding Interest
Period, provided that in no event may any Interest Period end after the maturity
date of the Notes.
     “Investment” shall mean, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, Guaranty or assumption of
indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guarantees indebtedness of such other Person or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
investment.
     “LIBOR” shall mean, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundredth (1/100) of a percentage
point) for deposits in Dollars for a three-month period which appears on the
Bloomberg Financial Markets Service Page BBAM-1 (or if such page is not
available, the Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time)
on the date two Business Days before the commencement of such Interest Period
(or three Business Days prior to the beginning of the first Interest Period).
“Reuters Screen LIBO Page” means the display designated as the “LIBO” page on
the Reuters Monitory Money Rates Service (or such other page as may replace the
LIBO page on that service or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for Dollar
deposits).
     “Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person

B-8



--------------------------------------------------------------------------------



 



(including in the case of stock, stockholder agreements, voting trust agreements
and all similar arrangements).
     “Material” shall mean material in relation to the business, operations,
affairs, financial condition, assets or properties of the Company and its
Restricted Subsidiaries, taken as a whole.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Company to perform its obligations under this Agreement, the Notes or any
Security Document to which it is a party, (c) the ability of the Subsidiary
Guarantors to perform their obligations under the Subsidiary Guaranty Agreement
or any Security Document to which a Subsidiary Guarantor is a party or (d) the
validity or enforceability of this Agreement, the Notes, the Subsidiary Guaranty
Agreement or any Security Document.
     “Material Foreign Subsidiary” shall mean each of EI Freight Holdings BV, a
Netherlands corporation, EGL Luxembourg, S.a.r.l., a Luxembourg corporation, and
any other Foreign Subsidiary whose equity interests are owned directly by the
Company or a Domestic Subsidiary and with respect to which such Subsidiary,
together with its Subsidiaries, has assets in excess of $25,000,000 (determined
as of the last day of the most recent fiscal quarter).
     “Material Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Company which, together with all other Restricted Subsidiaries of such
Restricted Subsidiary, accounts for more than (a) 5% of the Consolidated Total
Assets or (b) 5% of consolidated gross revenue of the Company and its Restricted
Subsidiaries.
     “Memorandum” is defined in Section 5.3.
     “Multi-employer Plan” shall mean any Plan that is a “multiemployer plan”
(as such term is defined in Section 4001(a)(3) of ERISA).
     “NAIC” shall mean the National Association of Insurance Commissioners or
any successor thereto.
     “NAIC Annual Statement” is defined in Section 6.3(a).
     “Notes” is defined in Section 1.1.
     “Officer’s Certificate” of any Person shall mean a certificate of a Senior
Financial Officer or of any other officer of such Person whose responsibilities
extend to the subject matter of such certificate.
     “144A Notes” is defined in Section 6.1(a).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Pension Plan” shall mean a Plan that is subject to Title IV of ERISA.

B-9



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” shall mean any Acquisition that satisfies each of
the following requirements:
     (a) both before and after giving effect to such Acquisition, no Default
exists or will exist or would result therefrom;
     (b) such Acquisition shall not be opposed by the board of directors or
governing body of the Person or assets being acquired;
     (c) neither the Company nor any Subsidiary Guarantor shall, as a result of
or in connection with any such Acquisition, assume or incur any direct or
contingent liabilities (whether relating to environmental, tax, litigation, or
other matters) that could reasonably be expected, as of the date of such
acquisition, to result in the existence or occurrence of a Material Adverse
Effect;
     (d) if such Acquisition results in (1) a Domestic Restricted Subsidiary,
(i) such Subsidiary shall execute a Security Agreement and (ii) 100% of the
equity interests of such Restricted Subsidiary shall be pledged to secure the
obligations of the Company hereunder and under the Notes and of each Subsidiary
Guarantor under the Subsidiary Guaranty Agreement and (iii) the holders of the
Notes shall have received board resolutions, officer’s certificates, opinions of
counsel and organization documents with respect to such Domestic Restricted
Subsidiary as the Required Holders or the Collateral Agent shall reasonably
request in connection with such Security Agreement and pledge and (2) a Material
Foreign Subsidiary, (i) 65% of such Subsidiary’s equity interests shall be
pledged to secure the obligations of the Company hereunder and under the Notes
and of each Subsidiary Guarantor under the Subsidiary Guaranty Agreement and
(ii) the holders of Notes shall have received board resolutions, officer’s
certificates, opinions of counsel and organization documents with respect to
such Material Foreign Subsidiary as the Required Holders or the Collateral Agent
shall reasonably request with respect to such pledge; and
     (e) the Person or assets subject to such Acquisition is or are (1) in the
same or related line of business as that conducted by the Company and its
Restricted Subsidiaries on the date of the Closing or (2) in a business that is
ancillary and in furtherance of the line of business as that conducted by the
Company and its Restricted Subsidiaries on the date of the Closing.
     “Person” shall mean an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, business
entity or Governmental Authority.
     “Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

B-10



--------------------------------------------------------------------------------



 



     “Prepayment Premium” shall mean, in connection with any optional prepayment
of the Notes pursuant to Section 8.2 or acceleration of the Notes pursuant to
Section 12.1, an amount equal to the applicable percentage of the principal
amount of the Notes so prepaid or accelerated as follows:

      Period Applicable Percentage       For the period from the date of Closing
until
October 12, 2006   1% Thereafter   0%

     “Priority Debt” shall mean (without duplication), as of the date of any
determination thereof, the sum of (a) all unsecured Debt of Restricted
Subsidiaries but excluding (1) unsecured Debt owing to the Company or any
Restricted Subsidiary, (2) unsecured Debt evidenced by (i) the Subsidiary
Guaranty Agreement and (ii) any Guaranty of the Bank Credit Agreement by a
Restricted Subsidiary party to the Intercreditor Agreement and (3) unsecured
Debt outstanding at the time such Person became a Restricted Subsidiary (other
than an Unrestricted Subsidiary which is designated or redesignated as a
Restricted Subsidiary pursuant to Section 9.6), provided that such Debt shall
have not been incurred in contemplation of such Person becoming a Restricted
Subsidiary; and (b) all Debt of the Company and its Restricted Subsidiaries
secured by Liens other than Debt secured by Liens permitted by paragraphs
(a) through (i), inclusive, and paragraph (k) of Section 10.5.
     “property” or “properties” shall mean, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.
     “Proposed Joint Venture” shall mean the proposed joint venture described in
Schedule 10.6.
     “PTE” is defined in Section 6.3(a).
     “Purchaser” or “Purchasers” is defined in the first paragraph of this
Agreement.
     “QPAM Exemption” is defined in Section 6.3(d).
     “Qualified Institutional Buyer” shall mean any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
     “Ratable Portion” for any Note shall mean an amount equal to the product of
(a) the net proceeds from a Disposition being applied to the payment or
prepayment of Debt pursuant to clause (ii) of the second paragraph of
Section 10.8 multiplied by (b) a fraction, the numerator of which is the
aggregate outstanding principal amount of such Note and the denominator of which
is the aggregate outstanding principal amount of all Debt of the Company and its
Restricted Subsidiaries other than Subordinated Debt.
     “Related Fund” shall mean, with respect to any holder of any Note, any fund
or entity that (a) invests in securities or bank loans and (b) is advised or
managed by such holder, the

B-11



--------------------------------------------------------------------------------



 



same investment advisor as such holder or by an affiliate of such holder or such
investment advisor.
     “Required Holders” shall mean, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any Affiliate).
     “Responsible Officer” of any Person shall mean any Senior Financial Officer
and any other officer of such Person with responsibility for the administration
of the relevant portion of this Agreement.
     “Restricted Investment” shall mean any of the following: (a) acquisitions
of equipment to be used in the business of the Company or any Restricted
Subsidiary so long as the acquisition costs thereof constitute capital
expenditures; (b) acquisitions of inventory in the ordinary course of business
of the Company or any Restricted Subsidiary; (c) acquisitions of other current
assets acquired in the ordinary course of business of the Company or any
Restricted Subsidiary; (d) Cash Equivalents; (e) Swap Contracts, provided that
(1) obligations with respect to such Swap Contracts are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view” and (2) such Swap Contracts do not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party; (f) investment in
mutual funds substantially all of the assets of which are comprised of
securities of the types described in clause (d) preceding; (g) Equity Interest
Repurchases; (h) Permitted Acquisitions (provided that the aggregate amount of
Acquisition Consideration paid during any fiscal year of the Company shall not
exceed the Available Acquisition Amount, unless at the time of such Acquisition
the Consolidated Net Debt to EBITDA Ratio, as disclosed in each Officer’s
Certificate delivered by the Company pursuant to Section 7.2(a) during such
fiscal year (and after giving effect to any proposed Acquisition during such
fiscal year on a pro forma basis), is less than 2.00 to 1.00); (i) investments
consisting of intercompany loans between the Company and any Subsidiary
Guarantor or between two Subsidiary Guarantors or investments in the equity
interests of the Company or any Subsidiary Guarantor by the Company or a
Subsidiary Guarantor; (j) existing Investments listed on the attached
Schedule 5.15, (k) the Proposed Joint Venture and (l) other Investments not
listed in clause (a) through clause (k) preceding in an aggregate amount at any
time not exceeding $25,000,000.
     “Restricted Payment” shall mean (a) any Dividend, (b) any Equity Interest
Repurchase, (c) any payment or prepayment of principal, interest, premium or
penalty in respect of any Debt (other than Debt outstanding under the Bank
Credit Agreement) or any defeasance, redemption, purchase, repurchase or other
acquisition or retirement for value, in whole or in part, of any Debt (other
than Debt outstanding under the Bank Credit Agreement) and (d) any voluntary
prepayment of principal, interest, premium or penalty in respect of any Debt
outstanding under the Bank Credit Agreement or any voluntary defeasance,
redemption, purchase, repurchase or other acquisition or retirement for value,
in whole or in part, of any Debt outstanding under the Bank Credit Payment.

B-12



--------------------------------------------------------------------------------



 



     “Restricted Subsidiary” shall mean (a) any Subsidiary that is a Subsidiary
Guarantor and (b) any other Subsidiary with respect to which (1) at least a
majority of the voting equity interests of such Subsidiary are owned by the
Company and/or one or more Wholly-Owned Restricted Subsidiaries and (2) the
Company has not designated such Subsidiary as an Unrestricted Subsidiary on the
date of the Closing or by notice in writing given to the holders of Notes in
accordance with the provisions of Section 9.6.
     “Sale of Assets Prepayment Date” is defined in Section 8.6(a).
     “Sale of Assets Prepayment Event” is defined in Section 8.6(a).
     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.
     “Security Agreement” shall mean a security agreement substantially in the
form of the Security Agreement entered into by the Company and Subsidiary
Guarantors on the date of the Closing.
     “Security Documents” shall mean that certain Security Agreement dated as of
September 30, 2005 by and between the Company, each of the Subsidiary Guarantors
party thereto and the Collateral Agent, each other document, instrument and
agreement granting or perfecting any Lien to secure, among other things, the
Senior Secured Obligations and any other agreement executed, delivered or
performable by the Company or any Subsidiary Guarantor as security for, among
other things, the Senior Secured Obligations, in each case as the same may be
amended, supplemented, replaced, restated or otherwise modified from time to
time.
     “Select Carrier Group” is defined in Section 10.8.
     “Senior Financial Officer” of any Person shall mean the chief financial
officer, principal accounting officer, treasurer or comptroller of such Person.
     “Senior Secured Obligations” shall have the meaning set forth in the
Intercreditor Agreement.
     “Source” is defined in Section 6.3.
     “Subsidiary” shall mean, as to any Person, any other Person in which such
first Person or one or more of its Subsidiaries or such first Person and one or
more of its Subsidiaries owns sufficient equity or voting interests to enable it
or them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its

B-13



--------------------------------------------------------------------------------



 



Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
     For the avoidance of doubt, a GAAP Only Consolidated Entity shall not
constitute a Subsidiary for purposes of this Agreement.
     “Subordinated Debt” shall mean any Debt that is in any manner subordinated
in right of payment or security in any respect to Debt evidenced by the Notes or
the Subsidiary Guaranty Agreement.
     “Subsidiary Guarantor” or “Subsidiary Guarantors” is defined in
Section 2.2.
     “Subsidiary Guaranty Agreement” is defined in Section 2.2.
     “Successor Entity” is defined in Section 10.9(b)(1).
     “Supplement” is defined in Section 9.9(a).
     “SVO” shall mean the Securities Valuation Office of the NAIC or any
successor to such Office.
     “Swap Contract” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Synthetic Lease” shall mean, at any time, any lease (including leases that
may be terminated by the lessee at any time) of any property (a) that is
accounted for as an operating lease under GAAP and (b) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such Person is the
lessor.
     “Tender Offer” shall mean the offer by the Company to purchase up to
9,615,000 shares of its common capital stock for a price of not greater than $26
nor less than $22.50 per share, pursuant to the terms of that certain Offer to
Purchase, dated August 30, 2005.

B-14



--------------------------------------------------------------------------------



 



     “Unrestricted Subsidiary” shall mean any Subsidiary so designated by the
Company on the date of the Closing or by notice in writing given to the holders
of Notes in accordance with the provisions of Section 9.6.
     “USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Wholly-Owned Restricted Subsidiary” shall mean, at any time, any
Restricted Subsidiary 100% of all of the equity interests (except directors’
qualifying shares) and voting interests of which are owned by any one or more of
the Company and the Company’s other Wholly-Owned Restricted Subsidiaries at such
time.

B-15